19-36300-cgm          Doc 931       Filed 08/06/20 Entered 08/06/20 15:53:41                   Main Document
                                                Pg 1 of 70



Steven J. Reisman
James V. Drew
KATTEN MUCHIN ROSENMAN LLP
575 Madison Avenue
New York, NY 10022
Telephone:    (212) 940-8800
Facsimile:    (212) 940-8776
Email: sreisman@katten.com
Email: james.drew@katten.com

Counsel for the Wind Down Debtors

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    BARNEYS NEW YORK, INC., et al.,1                                  )   Case No. 19-36300 (CGM)
                                                                      )
                                     Debtors.                         )   (Jointly Administered)
                                                                      )

                DEBTORS’ FIFTH OMNIBUS OBJECTION TO CERTAIN CLAIMS
              (NO LIABILITY CLAIMS AND IMPROPERLY CLASSIFIED CLAIMS)

    THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE, RECLASSIFY, OR
    MODIFY CERTAIN FILED PROOFS OF CLAIM.

    CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES
    AND THEIR CLAIMS IDENTIFIED ON SCHEDULES 1–2 TO THE PROPOSED
    ORDER ATTACHED AS EXHIBIT B TO THIS OBJECTION.


             The above-captioned debtors and debtors in possession (collectively, the “Wind Down

Debtors”) file this omnibus objection (this “Objection”) with respect to each of the claims set forth

on Schedules 1–2 to Exhibit B attached hereto (each, a “Disputed Claim,” each claimant


1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.
19-36300-cgm              Doc 931       Filed 08/06/20 Entered 08/06/20 15:53:41           Main Document
                                                    Pg 2 of 70



thereunder, a “Claimant,” and collectively, the “Disputed Claims” and “Claimants,” respectively)

pursuant to section 502(b) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as

amended, the “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Rule 9013-1(b) of the Local Rules of the Bankruptcy Court for the

Southern District of New York (the “Local Rules”) and this Court’s Objection Procedures Order

(as defined herein). In support of this Objection, the Wind Down Debtors submit the declaration

of Christopher A. Good, a Director at M-III Advisors, LP, financial advisor to the Wind Down

Debtors        and        the    Plan    Administrator   (“M-III”),    attached   hereto   as   Exhibit A

(the “Good Declaration”).               In further support of this Objection, the Wind Down Debtors

respectfully state as follows.

                                                 Relief Requested

          1.          The Wind Down Debtors request entry of an order, substantially in the form

 attached hereto as Exhibit B (the “Proposed Order”), pursuant to section 502(b) of the

 Bankruptcy Code, Bankruptcy Rule 3007, and the Objection Procedures Order, disallowing and

 expunging, reclassifying, or modifying, as the case may be, the claims identified on:

                     a.         Schedule 1 to the Proposed Order because such claims seek recovery of
                                certain amounts for which the Debtors are not liable (the “No Liability
                                Claims”); and

                     b.         Schedule 2 to the Proposed Order because such claims are improperly
                                classified (the “Improperly Classified Claims”);

                                              Jurisdiction and Venue

          2.         The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Wind Down Debtors confirm their consent,



                                                         2
19-36300-cgm       Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41               Main Document
                                           Pg 3 of 70



 pursuant to Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with

 this Objection to the extent that it is later determined that the Court, absent consent of the parties,

 cannot enter final orders or judgments in connection herewith consistent with Article III of the

 United States Constitution.

         3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.    The statutory bases for the relief requested herein are sections 105(a), 502(b), 503,

 and 507 of the Bankruptcy Code, and Bankruptcy Rule 3007.

                                                Background

         5.    On August 6, 2019, each of the Wind Down Debtors filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code. At the time of filing the petitions, the Wind

 Down Debtors were operating their businesses and managing their properties as debtors in

 possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code. On August 7, 2019,

 the Court entered an order authorizing the joint administration and procedural consolidation of

 the chapter 11 cases pursuant to Bankruptcy Rule 1015(b) [Docket No. 41]. On August 15, 2019,

 the United States Trustee for the Southern District of New York (the “U.S. Trustee”) appointed

 an official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code

 (the “Committee”) [Docket No. 131].

         6.    On November 15, 2019, the Wind Down Debtors filed the Joint Chapter 11 Plan

 of Barneys New York, Inc. and its Debtor Affiliates [Docket No. 527] (the “Plan”), the Disclosure

 Statement for the Joint Chapter 11 Plan of Barneys New York, Inc. and its Debtor Affiliates

 [Docket No. 528], and the Debtors’ Motion for Entry of an Order Approving (I) the Adequacy of

 the Disclosure Statement; (II) Solicitation Notice Procedures; (III) Forms of Ballots and Notices

 in Connection Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 529]. The

 Wind Down Debtors filed revised versions of their Disclosure Statement on December 9, 2019


                                                   3
19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41              Main Document
                                           Pg 4 of 70



 [Docket No. 579], December 16, 2019 [Docket No. 596] and December 18, 2019 [Docket No.

 611]. The Court entered the Order Approving (I) the Adequacy of the Disclosure Statement;

 (II) Solicitation and Notice Procedures; (III) Forms of Ballots and Notices in Connection

 Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 612] on December 19,

 2019.

         7.    Following the Wind Down Debtors’ Confirmation Hearing on February 4, 2020,

 the Court entered Findings of Fact, Conclusions of Law, and Order Confirming the Joint Chapter

 11 Plan of Barneys New York, Inc. and its Debtor Affiliates [Docket No. 789] (the “Confirmation

 Order”), on February 5, 2020. The Effective Date of the Plan occurred on February 11, 2020.

 [Docket. No. 797].

                                The Claims Reconciliation Process

         8.     On September 4, 2019, the Court entered an Order (A) Setting Bar Date for

 Submitting Proofs of Claim, (B) Approving Procedures for Submitting Proofs of Claim,

 (C) Approving Notice Thereof, and (D) Granting Related Relief [Docket No. 214]

 (the “Bar Date Order”) establishing certain dates and deadlines for filing proofs of claim

 (collectively, “Proofs of Claims”) in these chapter 11 cases. Among other things, the Bar Date

 Order established the following deadlines: (a) 11:59 p.m., prevailing Eastern Time, on the date

 that was twenty-eight days following completion of service of the Bar Date Notice (as defined in

 the Bar Date Order) as set forth therein, i.e., October 17, 2019 (the “General Claims Bar Date”)

 as the last date and time for certain creditors (including, without limitation, individuals,

 partnerships, corporations, joint ventures, and trusts), other than governmental units, to file Proofs

 of Claims based on prepetition claims, including claims arising under section 503(b)(9) of the

 Bankruptcy Code, against any Debtor; (b) for parties with scheduled pre-petition claims that were

 later amended by the Wind Down Debtors, the later of (i) the General Claims Bar Date or


                                                  4
19-36300-cgm       Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41               Main Document
                                           Pg 5 of 70



 (ii) 11:59 p.m., prevailing Eastern Time, on the date that is thirty-five days after the date on which

 the Wind Down Debtors provide notice of an amendment, as the last date and time for such parties

 to file Proofs of Claims against any Debtor (the “Supplemental Bar Date”); and (c) February 3,

 2020, at 11:59 p.m., prevailing Eastern Time, as the last date and time for government units to

 file Proofs of Claims based on pre-petition claims against any Debtor (the “Pre-Petition

 Government Claims Bar Date”).

         9.      On September 17, 2019, the Wind Down Debtors filed their Statements of

 Financial Affairs and Schedules of Assets and Liabilities (collectively, the “Schedules”), as

 required by section 521 of the Bankruptcy Code pursuant to Bankruptcy Rule 1007 and the Order

 (I) Extending Time to File Schedules of Assets and Liabilities, Schedules of Current Income and

 Expenditures, Schedules of Executory Contracts and Unexpired Leases, and Statements of

 Financial Affairs and (II) Granting Related Relief [Docket No. 48].

         10.     On November 25, 2019, the Court entered an Order (I) Setting a Bar Date for

 Filing Proofs of Administrative Claims Against Certain Debtors, (II) Establishing Administrative

 Claims Procedures, (III) Approving the Form and Manner of Filing Proofs of Administrative

 Claims, (IV) Approving Notice of the Administrative Claims Bar Date, and (V) Granting Related

 Relief [Docket No. 551] (the “Administrative Claims Bar Date Order”) establishing certain dates,

 deadlines, and procedures for filing proofs of administrative claims (collectively, “Proofs of

 Administrative Claim”) in these chapter 11 cases. Among other things, the Administrative

 Claims Bar Date Order established: January 10, 2020, at 4:00 p.m., prevailing Eastern Time, as

 the last date and time for certain creditors (including, without limitation, individuals, partnerships,

 joint ventures, and trusts) to file Proofs of Administrative Claims (such date, the “Administrative

 Claims Bar Date”) based on claims entitled to administrative priority (other than claims arising




                                                   5
19-36300-cgm          Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                  Main Document
                                               Pg 6 of 70



    under section 503(b)(9) of the Bankruptcy Code) (each, an “Administrative Claim”) arising on or

    prior to December 15, 2019 at 11:59 p.m., prevailing Eastern Time.

           11.     As part of the Plan, the Court established certain dates, deadlines, and procedures

    for filing additional Proofs of Administrative Claim. Among other things, the Plan established

    the following additional deadlines: (a) 30 days after the Confirmation Date, i.e., March 6, 2020,

    to file Proofs of Administrative Claim based on claims entitled to administrative priority arising

    between December 16, 2019 and February 5, 2020 (the “Pre-Confirmation Claims Bar Date”),

    and (b) 30 days after the Effective Date, i.e., March 12, 2020, to file Proofs of Administrative

    Claim based on claims entitled to administrative priority arising after the Confirmation Date (the

    “Post-Confirmation Claims Bar Date,” and together with the General Claims Bar Date,

    Supplemental Claims Bar Date, Pre-Petition Government Claims Bar Date, Administrative

    Claims Bar Date, and Pre-Confirmation Claims Bar Date, the “Bar Dates”). See Plan Art. I(A)(2).

           12.     Due to the large volume of claims in these cases, the Court authorized the Wind

    Down Debtors to file omnibus objections to certain claims in accordance with the procedures set

    forth in the Order (I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus

    Claims Satisfaction Procedures, (II) Authorizing the Debtors to File Substantive Omnibus

    Objections to Claims Pursuant to Bankruptcy Rule 3007(c), (d), and (III) Waiving the

    Requirement of Bankruptcy Rule 3007(e)(6) [Docket No. 665] (such procedures thereunder,

    the “Objection Procedures Order”), entered by the Court on January 15, 2020.2

           13.    Following a thorough review of the Proofs of Claim and Proofs of Administrative

    Claim by M-III, the Wind Down Debtors have determined that the Disputed Claims should be



2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection
      Procedures Order.



                                                        6
19-36300-cgm            Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41          Main Document
                                                Pg 7 of 70



    disallowed and expunged, reclassified, or modified, as the case may be, for the reasons described

    herein and on Schedules 1–2 to the Proposed Order. To ease the administrative burden on the

    Court and the Wind Down Debtors’ estates during the claims reconciliation process, the Wind

    Down Debtors submit this Objection in an omnibus fashion, in accordance with the Bankruptcy

    Rules and the Objection Procedures Order. If the Disputed Claims are not disallowed and

    expunged, reclassified, or modified, as applicable, the potential exists for the relevant Claimants

    to receive an unwarranted recovery against the Wind Down Debtors, to the detriment of other

    similarly-situated creditors. Accordingly, the Wind Down Debtors seek the entry of the Proposed

    Order disallowing and expunging, reclassifying, or modifying, as the case may be, the Disputed

    Claims.

           14.      Pursuant to Bankruptcy Rule 3007 and the Objection Procedures Order, the Wind

    Down Debtors file this Objection to the Disputed Claims on the grounds set forth herein and in

    Schedules 1–2 to the Proposed Order.3 The Wind Down Debtors and their advisors have

    reviewed the Proofs of Claim and Proofs of Administrative Claim filed in these chapter 11 Cases

    and have identified the Disputed Claims that are subject to this Objection. After reviewing the

    Disputed Claims, the Wind Down Debtors do not believe that such amounts accurately represent

    the potential liability, if any, of the Wind Down Debtors or their estates for the Disputed Claims

    asserted therein.

                                                    Objection

           15.      Pursuant to section 502(a) of the Bankruptcy Code, a proof of claim filed under

    section 501 of the Bankruptcy Code is deemed allowed unless a party in interest objects. 11

    U.S.C. § 502(a). Once a party in interest objects, the claimant has the burden to demonstrate the


3
      See Fed. R. Bankr. P. 3007(d)(1)–(8); Objection Procedures Order ¶ 1.



                                                         7
19-36300-cgm       Doc 931       Filed 08/06/20 Entered 08/06/20 15:53:41            Main Document
                                             Pg 8 of 70



 validity of the claim. See, e.g., Residential Capital, LLC, 2016 WL 796860, at *9 (S.D.N.Y. Feb.

 22, 2016).

        16.     Section 503(b) of the Bankruptcy Code provides special priority for “actual,

 necessary costs and expenses of preserving the estate, including wages, salaries, or commission

 for services rendered after the commencement of the case.” 11 U.S.C. § 503(b)(1)(A). This

 priority is meant to facilitate a debtor’s reorganization efforts and encourage third parties that

 would otherwise be reluctant to transact business with the debtor in possession. See, Trs. of

 Amalgamated Ins. Fund v. McFarlin’s, Inc., 789 F.2d 98, 101 (2d Cir. 1986) (“Congress granted

 priority to administrative expenses in order to facilitate the efforts of the trustee or debtor in

 possession to rehabilitate the business for the benefit of all the estate’s creditors.”); In re Old

 Carco LLC, 424 B.R. 633, 641–42 (Bankr. S.D.N.Y. 2010) (“Administrative expenses are

 afforded this priority to facilitate the reorganization effort by encouraging third parties, who might

 otherwise be reluctant to deal with a debtor-in-possession, to transact such business. Absent this

 incentive, third parties would refrain from dealing with the debtor-in-possession, thereby

 inhibiting the reorganization effort and harming pre-petition creditors.”) (citations omitted); see

 also In re ASARCO LLC, 441 B.R. 813, 824 (S.D. Tex. 2010), aff'd, In re ASARCO, L.L.C.,

 650 F.3d 593 (5th Cir. 2011) (“The award of administrative expenses for ‘actual and necessary’

 costs . . . provides ‘third parties who lend goods or services necessary to the successful

 reorganization of the debtor’s estate’ with priority claims over those of unsecured creditors.”)

 (internal citations omitted).

        17.     Not all of a debtor’s postpetition expenses or obligations warrant administrative

 priority; rather, administrative priority applies only to a select subset of a debtor’s overall

 expenses, and such expenses must be both “actual” and “necessary.”                    See 11 U.S.C.




                                                  8
19-36300-cgm       Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41            Main Document
                                            Pg 9 of 70



 § 503(b)(1)(A).    In the Second Circuit, this means that “[a]n expense will be accorded

 administrative status: (1) if it arises out of a transaction between the creditor and the bankrupt’s

 trustee or debtor-in-possession; and (2) only to the extent that the consideration supporting the

 claimant’s right to payment was both supplied to and beneficial to the debtor-in-possession in the

 operation of the business.” In re Enron Corp., 279 B.R. 695, 705-6 (Bankr. S.D.N.Y. 2002)

 (citing Trs. of Amalgamated Ins. Fund, 789 F.2d at 101); accord Food Employers Labor Relations

 Associated v. Great Atlantic & Pacific Tea Company, 620 F. App’x 31, 33 (2d Cir. 2015)

 (summary order); In re A.C.E. Elevator Co., Inc., 347 B.R. 472, 480 (Bankr. S.D.N.Y. 2006).

         18.     Courts in this circuit and elsewhere have consistently construed section

 503(b)(1)(A) narrowly, holding that claims are entitled to administrative priority under the statute

 only to the extent that the consideration underlying the claim provided a “concrete, discernible

 benefit” to the debtor’s estate. See, e.g., In re CIS Corp., 142 B.R. 640, 644 (S.D.N.Y. 1992)

 (denying request to grant administrative priority to claims because the claimant failed to

 demonstrate that the estate derived any “concrete, discernible benefit”); In re Enron Corp., 279

 B.R. at 705 (“The focus on allowance of a priority is to prevent unjust enrichment of the estate,

 not to compensate the creditor for its loss. Thus, a court looks to the actual benefit to the estate,

 not the loss sustained by a creditor.”); Toma Steel Supply, Inc. v. TransAmerican Nat. Gas Corp.

 (In re TransAmerican Nat. Gas Corp.), 978 F.2d 1409, 1416 (5th Cir. 1992) (“The words ‘actual’

 and ‘necessary’ have been construed narrowly: the debt must benefit [the] estate and its

 creditors.”) (internal citations omitted).

         19.     A claimant seeking relief under section 503(b)(1)(A) bears a “heavy burden” of

 demonstrating that its claim is entitled to administrative priority. In re Bernard Techs., 342 B.R.

 174, 177 (Bankr. D. Del. 2006); see also In re Drexel Burnham Lambert Grp. Inc., 134 B.R. 482,




                                                  9
19-36300-cgm       Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41               Main Document
                                          Pg 10 of 70



 489 (Bankr. S.D.N.Y. 1991) (“The burden of establishing entitlement to priority rests with the

 claimant and ‘should only be granted under extraordinary circumstances, to wit, when the parties

 seeking priority have sustained their burden of demonstrating that their services are actual and

 necessary to preserve the estate.’”) (quoting In re Amfesco Indus., Inc., 81 B.R. 777, 785 (Bankr.

 E.D.N.Y. 1988); In re Kollel Mateh Efraim, LLC, 456 B.R. 185, 194 (S.D.N.Y. 2011) (“The

 claimant must carry the burden of proving entitlement to an administrative claim by showing that

 the expense. . . was a necessary expense. . . [and] directly and substantially benefitted the estate.”)

 (internal quotations omitted); In re Chateaugay Corp., 102 B.R. 335, 353–54 (Bankr. S.D.N.Y.

 1989) (explaining that, for equitable considerations between parties, priorities are to be narrowly

 construed, and “if one claimant is to be preferred over others, the purpose should be clear”)

 (internal quotations and citations omitted).

       A.      No Liability Claims

         20.     As set forth below, the No Liability Claims seek recovery of amounts for which

 the Wind Down Debtors are not liable. Accordingly, to prevent an unwarranted recovery by the

 Claimants asserting the No Liability Claims to the detriment of other creditors, the Wind Down

 Debtors respectfully request entry of an order disallowing and expunging the No Liability Claims

 in their entirety from the Claims Register.

               i. The Wind Down Debtors Have No Liability For the Claims Related to
                  Unused Gift Cards or Merchandise Returns.

         21.     The No Liability Claims are based on unused gift cards (collectively, the “Gift

 Card Claims”) or returned merchandise (collectively, the “Returned Merchandise Claims”).

 Pursuant to the card services agreement (the “CardFact Agreement”) between the Debtors and

 CardFact XXXII (“CardFact”), CardFact assumed liability to consumers for all gift cards,

 including liability for any unredeemed gift cards. See CardFact Agreement §§ 1.01, 3.05. The



                                                  10
19-36300-cgm      Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41           Main Document
                                         Pg 11 of 70



 gift cards properly and adequately disclaimed this fact. Moreover, per this Court’s Order

 Authorizing (I) Entry Into and Performance Under the Asset Purchase Agreement and Agency

 Agreement, (II) Sale of the Debtors' Assets, and (III) Granting Related Relief [Docket No. 494]

 (the “Sale Order”), the Debtors were required to honor gift cards only for a period of seven days

 following the commencement of the store closing sales. Sale Order ¶ 49. Accordingly, the Wind

 Down Debtors have no liability on account of the Gift Card Claims.

        22.     The Wind Down Debtors likewise have no liability on the Returned Merchandise

 Claims. The Sale Order only required that the Debtors and their agents accept merchandise

 returns seven days from and including the closing date.        Sale Order ¶ 50.     Further, the

 Confirmation Order provided that customers would be able to apply to have their returned

 merchandise sent to them at their election, and the failure to make such an election would result

 in the Claimants being “forever barred, estopped, and enjoined from (a) asserting such Returned

 Merchandise Claim against the Debtors and their chapter 11 estates or their property and (b)

 participating in any distribution in the Chapter 11 Cases on account of such Returned Merchandise

 Claim.” Confirmation Order ¶ 98.

        23.     Thus, the Gift Card Claims and the Returned Merchandise Claims should be

 disallowed and expunged in their entirety.

       B.      Improperly Classified Claims

        24.     Moreover, even if the Wind Down Debtors are liable on account of the Gift Card

 Claims and Returned Merchandise Claims, such claims are improperly classified and should be

 reclassified as general unsecured claims. As set forth in more detail on Schedule 2 to the

 Proposed Order, the Wind Down Debtors object to such Improperly Classified Claims because

 the Wind Down Debtors have determined that these claims assert a priority that is not reflected

 on the Wind Down Debtors’ books and records or assert a priority that is not supported under the


                                               11
19-36300-cgm          Doc 931       Filed 08/06/20 Entered 08/06/20 15:53:41            Main Document
                                               Pg 12 of 70



    Bankruptcy Code.4 Failure to reclassify, or modify, as the case may be, the Improperly Classified

    Claims could result in the relevant Claimant receiving an unwarranted recovery against the Wind

    Down Debtors. Accordingly, the Wind Down Debtors respectfully request entry of an order

    reclassifying or modifying the Improperly Classified Claims with the priority identified in the

    column labeled “Proposed Claim Amounts,” as applicable, on Schedule 2 to the Proposed Order.

                   i. The Gift Card Claims Are Not Entitled to Any Priority.

           25.      The Gift Card Claims are, at best, general unsecured claims not entitled to any

    administrative or other priority. See In re City Sports Inc., 554 B.R. 329, 333 (Bankr. D. Del.

    2016) (“[T]he plain words of the [Bankruptcy Code], as well as its legislative history, show that

    gift card holders are not one of the select group of claimants who receive priority . . . ”). In

    reaching this conclusion, courts have recognized, among other things, the limits of the transaction,

    noting that the “purchase of a gift card is a short transaction, without a temporal relationship . . .

    Whether the consumer uses the gift card in a future transaction, or gives the card to another party

    and that party uses it in a future transaction, is beyond the scope of the inquiry.” Id. at 335-36.

    Accordingly, the receipt of the gift card by the purchaser completes the transaction, and did not

    provide any further concrete benefit to the Wind Down Debtors’ estates.

           26.      Thus, to the extent the Wind Down Debtors have any liability on account of the

    Gift Card Claims, such claims are Improperly Classified Claims and are not entitled to any priority

    treatment.

           27.      The Returned Merchandise Claims likewise are not entitled to any priority

    treatment. See In re City Sports, Inc., 554 B.R. 329, 342 (Bankr. D. Del. 2016) (“The [House of

    Representatives] Report excluded other consumer categories that had been under discussion, such


4
      See Objection Procedures Order ¶ 1(g).



                                                     12
19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41            Main Document
                                          Pg 13 of 70



 as consumers who returned merchandise or held gift cards. The implication of this omission is

 that Congress decided not to provide priority status to gift card holders.”).

        28.     For the foregoing reasons, the Wind Down Debtors respectfully request that the

 Court enter the Proposed Order disallowing and expunging the Gift Card Clams and the Returned

 Merchandise Claims in their entirety from the Claims Register or, in the alternative, reclassifying

 all such claims as general unsecured claims.

                                      Reservation of Rights

        29.     Nothing contained herein is intended or should be construed as an admission as to

 the validity of any claim against the Wind Down Debtors, a waiver of the Wind Down Debtors’

 or any party in interest’s rights to dispute any claims, assert counterclaims, rights of offset or

 recoupment, defenses, object to claims (or other claims or causes of action of a Claimant) on any

 grounds not previously raised in an objection, unless the Bankruptcy Court has allowed a claim

 or ordered otherwise, or seek to estimate any claim at a later date, or an approval or assumption

 of any agreement, contract, or lease under section 365 of the Bankruptcy Code. The Wind Down

 Debtors expressly reserve their right to contest any claim related to the relief sought herein.

 Likewise, if the Court grants the relief sought herein, any payment made pursuant to an order of

 the Court is not intended to be nor should it be construed as an admission as to the validity of any

 claim or a waiver of the Wind Down Debtors’ or any party in interest’s rights to subsequently

 dispute and/or contest such claim.

        Compliance with the Objection Procedures Order and the Bankruptcy Rules

        30.     The Wind Down Debtors respectfully state that the content of this Objection is in

 full compliance with the Objection Procedures Order and the Bankruptcy Rules.




                                                 13
19-36300-cgm         Doc 931    Filed 08/06/20 Entered 08/06/20 15:53:41               Main Document
                                           Pg 14 of 70



          31.    The Wind Down Debtors further respectfully state that notice and service of this

 Objection will be in full compliance with the Objection Procedures Order, the Bankruptcy Rules,

 and Local Rule 9013-(1)(b) for the following reasons:

                a.      This Objection will be filed with the Court and served upon (i) the affected

                        Claimant set forth on each Proof of Claim subject to this Objection or their

                        respective attorney of record, (ii) the U.S. Trustee, and (iii) parties that have

                        filed a request for service of papers under Bankruptcy Rule 2002; and

                b.      With respect to service on Claimants affected by this Objection, the Wind

                        Down Debtors will also serve each such Claimant with a customized

                        Objection Notice tailored, as appropriate, to address the particular creditor,

                        claim, and objection in accordance with the Objection Procedures Order.

                                      Separate Contested Matter

          32.    To the extent that a response is filed regarding any Disputed Claim and the Wind

 Down Debtors are unable to resolve any such response, each such Disputed Claim, and the

 Objection as it pertains to such Disputed Claim, will constitute a separate contested matter as

 contemplated by Bankruptcy Rule 9014 and the Objection Procedures Order. Further, the Wind

 Down Debtors request that any order entered by the Court regarding an objection or other reply

 asserted in response to this Objection be deemed a separate order with respect to each Proof of

 Claim.

                                                Notice

          33.    Notice of this Objection will be provided in accordance with the Final Order

 Establishing    Certain    Notice,     Case    Management,       and    Administrative     Procedures

 [Docket No. 207] and the Objection Procedures Order. The Wind Down Debtors submit that, in

 light of the nature of the relief requested, no other or further notice need be given.


                                                   14
19-36300-cgm       Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41            Main Document
                                          Pg 15 of 70



                                         No Prior Request

        34.     No prior request for the relief sought in this Objection has been made to this or any

 other court.

New York, NY                                   By: /s/ Steven J. Reisman
Dated: August 6, 2020                          Steven J. Reisman
                                               James V. Drew
                                               KATTEN MUCHIN ROSENMAN LLP
                                               575 Madison Avenue
                                               New York, NY 10022
                                               Telephone:    (212) 940-8800
                                               Facsimile:    (212) 940-8776
                                               Email: sreisman@katten.com
                                               Email: james.drew@katten.com

                                               Counsel for the Wind Down Debtors




                                                 15
19-36300-cgm   Doc 931   Filed 08/06/20 Entered 08/06/20 15:53:41   Main Document
                                    Pg 16 of 70



                                  EXHIBIT A

                                Good Declaration
19-36300-cgm          Doc 931        Filed 08/06/20 Entered 08/06/20 15:53:41                     Main Document
                                                Pg 17 of 70




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    BARNEYS NEW YORK, INC., et al.,1                                ) Case No. 19-36300 (CGM)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                   DECLARATION OF CHRISTOPHER A. GOOD
      IN SUPPORT OF WIND DOWN DEBTORS’ OBJECTION TO CERTAIN CLAIMS

             I, Christopher A. Good, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury as follows:

             1.     I submit this declaration in support of the Wind Down Debtors’ Fifth Omnibus

Objection to Certain Claims (the “Objection”).2 I am a Director at M-III Advisors, LP (“M-III”)

and have served as financial advisor to Barneys New York, Inc. and its affiliates since June 26,

2019. I also serve as Plan Administrator for the Wind-Down Debtors. I have over 10 years of

experience in financial restructuring, investment banking, private equity, interim management,

turnaround, and management consulting across a wide variety of industries, including, but not

limited to, the retail and real-estate industries.

              2.    The statements in this declaration are, except where specifically noted, based on

    my personal knowledge or opinion, on information that I have received from the Wind Down




1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.

2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection.



                                                           1
19-36300-cgm      Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41            Main Document
                                         Pg 18 of 70



 Debtors’ employees or advisors, or employees of M-III working directly with me or under my

 supervision, direction, or control, or from the Wind Down Debtors’ books and records maintained

 in the ordinary course of their business. If I were called upon to testify, I could and would

 competently testify to the facts set forth herein on that basis. I am authorized to submit this

 declaration on behalf of the Wind Down Debtors.

        3.      I have reviewed the Disputed Claims and also reviewed and consulted with certain

 of the Wind Down Debtors’ current employees, advisors and professionals who have reviewed

 the Wind Down Debtors’ Schedules and/or books and records with respect to the Disputed

 Claims. For the reasons set forth in the Objection and Schedules 1–2 to the Proposed Order, I

 have determined that the Disputed Claims fail to comport with the Wind Down Debtors’ books

 and records and thus should not be allowed in the amounts asserted. I therefore believe the

 Disputed Claims should instead be disallowed and expunged, reclassified, or modified, consistent

 with the treatment for each such Disputed Claim set forth on Schedules 1–2 to the Proposed

 Order, which are more reflective of the Wind Down Debtors’ books and records.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: August 6, 2020                              By: /s/ Christopher A. Good
 New York, NY                                       Christopher A. Good
                                                    Director
                                                    M-III Advisors, LP




                                                2
19-36300-cgm   Doc 931   Filed 08/06/20 Entered 08/06/20 15:53:41   Main Document
                                    Pg 19 of 70



                                   EXHIBIT B

                                 Proposed Order
19-36300-cgm          Doc 931        Filed 08/06/20 Entered 08/06/20 15:53:41                    Main Document
                                                Pg 20 of 70




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    BARNEYS NEW YORK, INC., et al.,1                                ) Case No. 19-36300 (CGM)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                      ORDER GRANTING WIND DOWN DEBTORS’ FIFTH
                        OMNIBUS OBJECTION TO CERTAIN CLAIMS

             Upon the objection (the “Objection”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Wind Down Debtors”) for entry of an order (this “Order”)

disallowing and expunging, reclassifying, or modifying each of the Disputed Claims, in

accordance with the treatment for each Disputed Claim as described in Schedules 1–2 to this

Order, all as more fully set forth in the Objection; and upon the Good Declaration filed in support

of the Objection; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of New York, dated January 31, 2012; and this Court having the power to

enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Objection in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the Wind Down Debtors’ notice of

the Objection and opportunity for a hearing on the Objection were appropriate under the


1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Objection.



                                                          1
19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41             Main Document
                                          Pg 21 of 70



circumstances and no other notice need be provided; and this Court having reviewed the Objection

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”), if any; and this Court having determined that the legal and factual bases set

forth in the Objection and at the Hearing, if any, establish just cause for the relief granted herein;

and upon all of the proceedings had before this Court; and after due deliberation and sufficient

cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Objection is sustained as set forth herein.

        2.      Each No Liability Claim identified on Schedule 1 attached hereto is disallowed

 and expunged in its entirety; provided, to the extent a No Liability Claim is not disallowed and

 expunged in its entirety under this Order, such claim shall be an Improperly Classified Claim

 identified on Schedule 2 attached hereto.

        3.      Each Improperly Classified Claim identified on Schedule 2 to this Order is

 reclassified or modified, as the case may be; provided that the Wind Down Debtors reserve the

 right to later object to any such reclassified claim on any applicable grounds.

        4.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

 prepetition claim against a Debtor entity; (b) a waiver of any party’s right to dispute any

 prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

 (d) an implication or admission that any particular claim is of a type specified or defined in the

 Objection or any order granting the relief requested by this Order as related to the Objection; (e) a

 request or authorization to assume any prepetition agreement, contract, or lease pursuant to

 section 365 of the Bankruptcy Code; or (f) a waiver of the Wind Down Debtors’ rights under the

 Bankruptcy Code or any other applicable law.




                                                  2
19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41              Main Document
                                          Pg 22 of 70



        5.      To the extent a response is filed regarding any Disputed Claim, each such Disputed

 Claim, and the Objection as it pertains to such Disputed Claim, will constitute a separate contested

 matter as contemplated by Bankruptcy Rule 9014 and the Objection Procedures Order. This

 Order will be deemed a separate order with respect to each Disputed Claim.

        6.      The Wind Down Debtors are authorized to take all actions necessary to effectuate

 the relief granted in this Order in accordance with the Objection.

        7.      Bankruptcy Management Solutions, Inc. (d/b/a Stretto), the claims agent retained

 in the Debtors’ Chapter 11 cases, is authorized and directed to update the claims register

 maintained in these Chapter 11 cases to reflect the relief granted in this Order.

        8.      Notice of the Objection, as provided therein, shall be deemed good and sufficient

 notice of the Objection, and the requirements set forth in Rule 9013-1(b) of the Local Rules for

 the United States Bankruptcy Court for the Southern District of New York are satisfied.

        9.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

        10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

 New York, NY
 Dated: ___________, 2020

                                                     THE HONORABLE CECILIA G. MORRIS
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
19-36300-cgm   Doc 931   Filed 08/06/20 Entered 08/06/20 15:53:41   Main Document
                                    Pg 23 of 70



                                  SCHEDULES
                     19-36300-cgm      Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                     Main Document
                                                                   Pg 24 of 70
                                                          Schedule 1 - No Liability Claims


       Name of Claimant      Debtor Name      Claim #    Date Filed    Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
1   ADAM FIELDS           Barneys New York,    4404      12/21/2019          Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
                          Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                               Priority: $1,000.00                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                 Total: $1,000.00                                See paragraphs 20-22.
2   ADAM YOELIN           Barneys New York,    2996       12/2/2019      Administrative: $1,000.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                     Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $0.00                             are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                 Total: $1,000.00                                See paragraphs 20-22.
3   AHMAD POPAL           Barneys New York,    3798      12/11/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $212.38                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $212.38                                 See paragraphs 20-22.
4   AKEEL YOUNIS          Barneys New York,    5659       2/20/2020         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $94.53                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $94.53                                See paragraphs 20-22.
5   AKHIL PATHANIA        Barneys New York,    5109       1/9/2020          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $182.00                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $182.00                                 See paragraphs 20-22.
6   AKIEVA JACOBS         Barneys New York,    5917       3/23/2020       Administrative: $933.68                    Expunged    Per the Sale Order and the
                          Inc.                                                    Secured: $0.00                                 Confirmation Order, the Wind Down
                                                                                   Priority: $0.00                               Debtors are not liable for claims with
                                                                        General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                  Total: $933.68                                 See paragraphs 20-22.
7   ALBAN TELEGRAFI       Barneys New York,    1625      11/15/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $435.53                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $435.53                                 See paragraphs 20-22.
8   ALEXANDER             Barneys New York,    3116       12/2/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
    LARRINAGA             Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $488.80                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $488.80                                 See paragraphs 20-22.
9   ALI AL-KUBAISI        Barneys New York,    3681      12/10/2019         Administrative: $0.00                    Expunged    Per the Sale Order and the
                          Inc.                                                    Secured: $0.00                                 Confirmation Order, the Wind Down
                                                                                 Priority: $316.73                               Debtors are not liable for claims with
                                                                        General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                  Total: $316.73                                 See paragraphs 20-22.




                                                                      Page 1 of 22
                     19-36300-cgm       Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                       Main Document
                                                                    Pg 25 of 70
                                                           Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #    Date Filed     Current Claim Amounts            Proposed Claim Amounts           Reason for Objection
10   ALLEN Y. BENYAMIN     Barneys New York,    1455      11/13/2019          Administrative: $38.99                     Expunged   Per the Sale Order and the
                           Inc.                                                     Secured: $0.00                                  Confirmation Order, the Wind Down
                                                                                     Priority: $38.99                               Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                  respect to returned merchandise.
                                                                                      Total: $77.98                                 See paragraphs 20-22.
11   ANALYN MAY LACSON     Barneys New York,    5948       4/8/2020            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $750.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $750.00                                 See paragraphs 20-22.
12   ANDREA CARRERA        Barneys New York,    2600      11/25/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $672.54                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $672.54                                See paragraphs 20-22.
13   ANDREW YEE            Barneys New York,    5794       3/3/2020         Administrative: $5,786.75                   Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $5,786.75                                See paragraphs 20-22.
14   ANGELA GIOVE          Barneys New York,    3045       12/2/2019           Administrative: $0.00                    Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                  Priority: $1,883.60                               Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,883.60                                See paragraphs 20-22.
15   ANGELINE P. KLOUDA    Barneys New York,    3048       12/2/2019        Administrative: $1,395.00                   Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,395.00                                See paragraphs 20-22.
16   ANGELINE P. KLOUDA    Barneys New York,    5641       2/19/2020       Administrative: $1,395.00                    Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                 Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                              Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                  respect to returned merchandise.
                                                                                   Total: $1,395.00                                 See paragraphs 20-22.
17   ANNA BORISENKO        Barneys New York,    5419       1/27/2020            Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                  Secured: $1,000.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $1,000.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                  to unused gift cards or store credit.
                                                                                   Total: $2,000.00                                 See paragraphs 20-22.
18   ANNABEL FAN           Barneys New York,    1300      11/11/2019       Administrative: $1,262.29                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $1,262.29                               are not liable for claims with respect
                                                                       General Unsecured: $1,262.29                                 to unused gift cards or store credit.
                                                                                   Total: $3,786.87                                 See paragraphs 20-22.




                                                                        Page 2 of 22
                     19-36300-cgm       Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                       Main Document
                                                                    Pg 26 of 70
                                                           Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #    Date Filed     Current Claim Amounts            Proposed Claim Amounts           Reason for Objection
19   ANNE MALL             Barneys New York,    4987       1/6/2020        Administrative: $6,510.44                     Expunged   Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $6,510.44                               are not liable for claims with respect
                                                                       General Unsecured: $6,510.44                                 to unused gift cards or store credit.
                                                                                  Total: $19,531.32                                 See paragraphs 20-22.
20   ANNETTE POLIWKA       Barneys New York,    2632      11/26/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $1,611.03                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,611.03                                See paragraphs 20-22.
21   ANNIE HUNTER VIEIRA   Barneys New York,    2330      11/22/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $1,853.77                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,853.77                                See paragraphs 20-22.
22   ANTOINETTE L. MABRY   Barneys New York,    3327       12/4/2019        Administrative: $1,776.62                   Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,776.62                                See paragraphs 20-22.
23   ARIANE MANN           Barneys New York,    2299      11/21/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $1,193.56                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,193.56                                See paragraphs 20-22.
24   ARIANE MANN           Barneys New York,    5375       1/23/2020        Administrative: $1,193.56                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,193.56                                See paragraphs 20-22.
25   ARPEET KARNAVAT       Barneys New York,    2833      11/29/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $317.65                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $317.65                                See paragraphs 20-22.
26   ASHLEY NICOLE TREDE   Barneys New York,    1897      11/17/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                      Priority: $38.10                              are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $38.10                               See paragraphs 20-22.
27   ASSAL ABDOSSALEHI     Barneys New York,    4501      12/23/2019        Administrative: $1,012.87                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,012.87                                See paragraphs 20-22.




                                                                        Page 3 of 22
                     19-36300-cgm            Doc 931       Filed 08/06/20 Entered 08/06/20 15:53:41                     Main Document
                                                                      Pg 27 of 70
                                                             Schedule 1 - No Liability Claims


        Name of Claimant       Debtor Name       Claim #    Date Filed    Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
28   AYAN KINGER            Barneys New York,     5193      1/12/2020           Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $250.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $250.00                                See paragraphs 20-22.
29   AZADEH BEHESHTIAN      Barneys New York,     5639       2/19/2020         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $700.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $700.00                                 See paragraphs 20-22.
30   BARBARA HERZ           Barneys New York,     2423      11/24/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $244.12                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $244.12                                 See paragraphs 20-22.
31   BARBARA KATSNELSON     Barneys New York,     3073       12/2/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $1,500.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,500.00                                See paragraphs 20-22.
32   BELINDA YAN            Barneys New York,     3078       12/2/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $488.87                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $488.87                                 See paragraphs 20-22.
33   BETHANIE SILVERSMITH   Barneys New York,     4948       1/5/2020          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $1,796.44                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,796.44                                See paragraphs 20-22.
34   BHAVIK PATEL           Barney's, Inc.        742        1/13/2020      Administrative: $3,040.00                   Expunged    Per the Sale Order and CardFact
                                                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $3,040.00                                See paragraphs 20-22.
35   BILLY WITJAS           Barneys New York,     5620       2/17/2020      Administrative: $1,012.89                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,012.89                                See paragraphs 20-22.
36   BINNA HAN              Barneys New York,     2358      11/24/2019      Administrative: $1,397.83                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                Secured: $1,397.38                                  Agreement, the Wind Down Debtors
                                                                                  Priority: $1,397.38                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $4,192.59                                See paragraphs 20-22.




                                                                         Page 4 of 22
                      19-36300-cgm          Doc 931       Filed 08/06/20 Entered 08/06/20 15:53:41                     Main Document
                                                                     Pg 28 of 70
                                                            Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name       Claim #    Date Filed    Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
37   BINNA HAN             Barneys New York,     4687      12/27/2019      Administrative: $1,397.38                    Expunged   Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $1,397.38                                See paragraphs 20-22.
38   BORIS SHKLYAREVSKY    Barneys New York,     2134      11/19/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $44.92                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $44.92                                 See paragraphs 20-22.
39   BRAD GERBER           Barneys New York,     2759      11/27/2019         Administrative: $0.00                    Expunged    Per the Sale Order and the
                           Inc.                                                     Secured: $0.00                                 Confirmation Order, the Wind Down
                                                                                   Priority: $474.06                               Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $474.06                                 See paragraphs 20-22.
40   BRENT MCMACKINS       Barneys New York,     1351      11/12/2019        Administrative: $97.00                    Expunged    Per the Sale Order and the
                           Inc.                                                     Secured: $0.00                                 Confirmation Order, the Wind Down
                                                                                    Priority: $97.00                               Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $194.00                                 See paragraphs 20-22.
41   BROCHA MUSS           Barneys New York,     1241      11/11/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $5,000.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $5,000.00                                See paragraphs 20-22.
42   BUDIJA SPAHIJA        Barneys New York,     1131      11/10/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $653.96                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $653.96                                 See paragraphs 20-22.
43   CAMERON HARRISON      Barneys New York,     2544      11/23/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $398.10                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $398.10                                 See paragraphs 20-22.
44   CAROLYN P             Barneys New York,     1529      11/14/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
     SCHOENWALD            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $191.53                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $191.53                                 See paragraphs 20-22.
45   CARRIE PRICE          Barney's, Inc.        603       12/12/2019       Administrative: $700.00                    Expunged    Per the Sale Order and CardFact
                                                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                     Priority: $0.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $700.00                                 See paragraphs 20-22.




                                                                        Page 5 of 22
                     19-36300-cgm       Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                     Main Document
                                                                    Pg 29 of 70
                                                           Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #    Date Filed    Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
46   CASEY MESSER          Barneys New York,    1789      11/17/2019       Administrative: $509.00                     Expunged   Per the Sale Order and CardFact
                           Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                     Priority: $0.00                              are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $509.00                                See paragraphs 20-22.
47   CASSANDRA TSAKNIS     Barneys New York,    4716      12/27/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                Priority: $1,269.35                               are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $1,269.35                                See paragraphs 20-22.
48   CASSANDRA TSAKNIS     Barneys New York,    5644       2/19/2020         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                Priority: $1,269.35                               are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $1,269.35                                See paragraphs 20-22.
49   CECILE HANAU          Barneys New York,    4032      12/15/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
     D'AMELIO              Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $93.62                               are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $93.62                                See paragraphs 20-22.
50   CHANG JULIA LEE       Barneys New York,    3445       12/6/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                               Secured: $2,125.00                                  Agreement, the Wind Down Debtors
                                                                                     Priority: $0.00                              are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $2,125.00                                See paragraphs 20-22.
51   CHANMY GIM            Barneys New York,    5736       2/25/2020      Administrative: $2,000.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                      Priority: $0.00                             are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $2,000.00                                See paragraphs 20-22.
52   CHAYA NEIMAN          Barneys New York,    1598      11/12/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                  Secured: $130.00                                 Agreement, the Wind Down Debtors
                                                                                      Priority: $0.00                             are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $130.00                                See paragraphs 20-22.
53   CHEENA CORDERO        Barneys New York,    3929      12/13/2019      Administrative: $1,354.01                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                      Priority: $0.00                             are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $1,354.01                                See paragraphs 20-22.
54   CHI NGOK HO           Barneys New York,    2930      11/30/2019      Administrative: $1,574.19                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                      Priority: $0.00                             are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $1,574.19                                See paragraphs 20-22.




                                                                       Page 6 of 22
                     19-36300-cgm      Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                     Main Document
                                                                   Pg 30 of 70
                                                          Schedule 1 - No Liability Claims


       Name of Claimant      Debtor Name      Claim #    Date Filed    Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
55   CHRISTOPHER SLINEY   Barneys New York,    3489      12/7/2019           Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
                          Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $518.07                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $518.07                                See paragraphs 20-22.
56   CORY STERN           Barneys New York,    4880       1/2/2020          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $8.00                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $8.00                                 See paragraphs 20-22.
57   COURTNEY TARPLEY     Barneys New York,    3024      11/30/2019          Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                               Priority: $1,000.00                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                 Total: $1,000.00                                See paragraphs 20-22.
58   CRISTINA MCKENZIE    Barneys New York,    1739      11/16/2019          Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
     THURTON              Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $600.00                               are not liable for claims with respect
                                                                      General Unsecured: $600.00                                 to unused gift cards or store credit.
                                                                                 Total: $1,200.00                                See paragraphs 20-22.
59   CRYSTAL COLEMAN      Barneys New York,    4263      12/18/2019        Administrative: $65.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $65.00                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $130.00                                 See paragraphs 20-22.
60   DANIEL BERSON        Barneys New York,    4837       1/1/2020          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $222.26                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                  Total: $222.26                                 See paragraphs 20-22.
61   DANIEL POKU          Barneys New York,    5901       3/16/2020      Administrative: $1,419.56                   Expunged    Per the Sale Order and the
                          Inc.                                                     Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                     Priority: $0.00                             Debtors are not liable for claims with
                                                                        General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                 Total: $1,419.56                                See paragraphs 20-22.
62   DANIELLE HENDLER     Barneys New York,    5010       1/7/2020          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                     Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                 Priority: $985.16                               are not liable for claims with respect
                                                                        General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $985.16                                See paragraphs 20-22.
63   DANNA LIN            Barneys New York,    3610       12/9/2019         Administrative: $0.00                    Expunged    Per the Sale Order and the
                          Inc.                                                     Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                 Priority: $994.61                               Debtors are not liable for claims with
                                                                        General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                   Total: $994.61                                See paragraphs 20-22.




                                                                      Page 7 of 22
                     19-36300-cgm       Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                       Main Document
                                                                    Pg 31 of 70
                                                           Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #    Date Filed     Current Claim Amounts            Proposed Claim Amounts           Reason for Objection
64   DASHA AKA DARYA       Barneys New York,    5811       3/4/2020        Administrative: $3,519.19                     Expunged   Per the Sale Order and the
     PAKHOMOVA             Inc.                                                      Secured: $0.00                                 Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                              Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                  respect to returned merchandise.
                                                                                   Total: $3,519.19                                 See paragraphs 20-22.
65   DAVENA LEVINE         Barneys New York,    5863       3/9/2020         Administrative: $1,112.79                   Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,112.79                                See paragraphs 20-22.
66   DAVID L DYCK          Barneys New York,    3118       12/3/2019        Administrative: $1,104.96                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,104.96                                See paragraphs 20-22.
67   DEBRA MCCRARY         Barneys New York,    4975       1/6/2020         Administrative: $1,000.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,000.00                                See paragraphs 20-22.
68   DIANA CHEN            Barneys New York,    2510      11/25/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $599.12                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $599.12                                See paragraphs 20-22.
69   DIAR SANAKOV          Barneys New York,    5225       1/13/2020        Administrative: $2,594.66                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $2,594.66                                See paragraphs 20-22.
70   DON HOWARD AND        Barneys New York,    5834       3/5/2020        Administrative: $4,340.20                    Expunged    Per the Sale Order and the
     KATHLEEN BINGHAM      Inc.                                                      Secured: $0.00                                 Confirmation Order, the Wind Down
     HARWARD                                                                           Priority: $0.00                              Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                  respect to returned merchandise.
                                                                                   Total: $4,340.20                                 See paragraphs 20-22.
71   DONGMEI ZHOU          Barneys New York,    1130       11/9/2019            Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $1,065.00                               are not liable for claims with respect
                                                                       General Unsecured: $1,062.00                                 to unused gift cards or store credit.
                                                                                   Total: $2,127.00                                 See paragraphs 20-22.
72   DORI COOPERMAN        Barneys New York,    3002       12/2/2019            Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                   Secured: $440.00                                  Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                              are not liable for claims with respect
                                                                        General Unsecured: $440.00                                  to unused gift cards or store credit.
                                                                                     Total: $880.00                                 See paragraphs 20-22.




                                                                        Page 8 of 22
                     19-36300-cgm        Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                     Main Document
                                                                     Pg 32 of 70
                                                            Schedule 1 - No Liability Claims


        Name of Claimant       Debtor Name      Claim #    Date Filed    Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
73   DULBADRAKH             Barneys New York,    3589      12/9/2019           Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
     NATSAGDORJ             Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $314.23                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $314.23                                See paragraphs 20-22.
74   EDWARD ZAKARIAN        Barneys New York,    4261      12/18/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                  Secured: $100.00                                 Agreement, the Wind Down Debtors
                                                                                     Priority: $0.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $100.00                                 See paragraphs 20-22.
75   EIMHEAR TARRANT        Barneys New York,    5880       3/11/2020          Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $700.00                               are not liable for claims with respect
                                                                        General Unsecured: $700.00                                 to unused gift cards or store credit.
                                                                                   Total: $1,400.00                                See paragraphs 20-22.
76   EK ANONG PHANACHET     Barneys New York,    5854       3/6/2020       Administrative: $1,500.00                   Expunged    Per the Sale Order and the
                            Inc.                                                     Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                   Total: $1,500.00                                See paragraphs 20-22.
77   ELENA OGRAM            Barneys New York,    3848      12/12/2019          Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $689.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $689.00                                See paragraphs 20-22.
78   ELICIA PAIGE BOLLER    Barneys New York,    5317       1/18/2020         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $1,143.19                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $1,143.19                                See paragraphs 20-22.
79   ELIZABETH GOURJIAN     Barneys New York,    1895      11/18/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $450.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $450.00                                 See paragraphs 20-22.
80   ELIZABETH H. NAFTALI   Barneys New York,    2225      11/20/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $2,506.69                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $2,506.69                                See paragraphs 20-22.
81   ELIZABETH L WALKER     Barneys New York,    2928      11/30/2019         Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                    Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $610.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $610.00                                 See paragraphs 20-22.




                                                                        Page 9 of 22
                     19-36300-cgm       Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                      Main Document
                                                                    Pg 33 of 70
                                                           Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #    Date Filed    Current Claim Amounts            Proposed Claim Amounts           Reason for Objection
82   ELIZABETH MAYNARD     Barneys New York,    5352      1/21/2020           Administrative: $0.00                     Expunged   Per the Sale Order and CardFact
                           Inc.                                                    Secured: $0.00                                  Agreement, the Wind Down Debtors
                                                                                Priority: $1,045.93                                are not liable for claims with respect
                                                                         General Unsecured: $0.00                                  to unused gift cards or store credit.
                                                                                  Total: $1,045.93                                 See paragraphs 20-22.
83   ELIZABETH NORTON      Barneys New York,    2656      11/25/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $469.45                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $469.45                                 See paragraphs 20-22.
84   ELNAZ ZARRINI         Barneys New York,    1975      11/18/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                 Priority: $2,000.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $2,000.00                                See paragraphs 20-22.
85   ERIC LIGGETT          Barneys New York,    4258      12/18/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $424.63                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $424.63                                See paragraphs 20-22.
86   ERIC P. ROSA          Barneys New York,    5772       2/25/2020       Administrative: $4,634.68                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims
                                                                          General Unsecured: $0.00                                 with respect to returned
                                                                                   Total: $4,634.68                                merchandise. See paragraphs 20-
                                                                                                                                   22.
87   ERICA ADLER           Barneys New York,    4326      12/19/2019       Administrative: $1,053.40                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $1,053.40                                See paragraphs 20-22.
88   ERICA BESIKOF         Barneys New York,    2027      11/19/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $209.38                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $209.38                                See paragraphs 20-22.
89   ERICA KAZLOW          Barneys New York,    3753      12/10/2019       Administrative: $1,200.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $1,200.00                                See paragraphs 20-22.




                                                                       Page 10 of 22
                      19-36300-cgm      Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                      Main Document
                                                                    Pg 34 of 70
                                                           Schedule 1 - No Liability Claims


       Name of Claimant       Debtor Name      Claim #    Date Filed    Current Claim Amounts            Proposed Claim Amounts           Reason for Objection
90   EWA WOMOCZYL          Barneys New York,    5904      3/17/2020        Administrative: $151.66                      Expunged   Per the Sale Order and the
                           Inc.                                                    Secured: $0.00                                  Confirmation Order, the Wind Down
                                                                                     Priority: $0.00                               Debtors are not liable for claims with
                                                                         General Unsecured: $0.00                                  respect to returned merchandise.
                                                                                    Total: $151.66                                 See paragraphs 20-22.
91   FABIOLA PUENTE        Barneys New York,    5626       2/18/2020       Administrative: $1,585.31                   Expunged    Per the Sale Order and CardFact
     CASTRO-COLLIN         Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $1,585.31                                See paragraphs 20-22.
92   FAN HUANG             Barneys New York,    5462       2/2/2020           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $129.43                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $129.43                                 See paragraphs 20-22.
93   FANNY CAI             Barneys New York,    4059      12/16/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $186.15                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $186.15                                 See paragraphs 20-22.
94   FILOMENA O'NEILL      Barneys New York,    3723      12/11/2019        Administrative: $915.62                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                     Priority: $0.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $915.62                                 See paragraphs 20-22.
95   FLORENCE B. COLABA    Barneys New York,    4811      12/31/2019       Administrative: $1,802.63                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                   Total: $1,802.63                                See paragraphs 20-22.
96   GARO BAKMAZIAN        Barneys New York,    2639      11/26/2019        Administrative: $274.55                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                   Secured: $274.55                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $274.55                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $823.65                                 See paragraphs 20-22.
97   GARRETT DARLAND       Barneys New York,    2854      11/29/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                 Priority: $1,025.74                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $1,025.74                                See paragraphs 20-22.
98   GERALDO MORALES       Barneys New York,    3084       12/2/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $239.53                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $239.53                                 See paragraphs 20-22.




                                                                       Page 11 of 22
                       19-36300-cgm      Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                      Main Document
                                                                     Pg 35 of 70
                                                            Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #    Date Filed     Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
99    GILLIAN MOORE         Barneys New York,    5823       3/4/2020        Administrative: $1,064.65                    Expunged   Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,064.65                                See paragraphs 20-22.
100   GINA FONTANINI        Barneys New York,    1891      11/18/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $2,440.40                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $2,440.40                                See paragraphs 20-22.
101   GINA REILLY           Barneys New York,    5972       4/21/2020           Administrative: $0.00                   Expunged    Per the Sale Order and the
                            Inc.                                                   Secured: $510.00                                 Confirmation Order, the Wind Down
                                                                                      Priority: $0.00                               Debtors are not liable for claims with
                                                                         General Unsecured: $510.00                                 respect to returned merchandise.
                                                                                    Total: $1,020.00                                See paragraphs 20-22.
102   GITANJALI WORKMAN     Barneys New York,    5182       1/11/2020           Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $438.78                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $438.78                                 See paragraphs 20-22.
103   GRACE CHA             Barneys New York,    4682      12/27/2019           Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                     Priority: $85.49                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $85.49                                See paragraphs 20-22.
104   GUOZHEN YANG          Barneys New York,    2686      11/26/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $500.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $500.00                                 See paragraphs 20-22.
105   HANNAH CHOI           Barneys New York,    3262       12/4/2019       Administrative: $1,012.82                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,012.82                                See paragraphs 20-22.
106   HARITOMENI            Barneys New York,    1440      11/13/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
      MARINAKIS             Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $272.19                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $272.19                                See paragraphs 20-22.
107   HAYLEY JEAN PIERCE    Barneys New York,    5614       2/16/2020        Administrative: $337.51                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $337.51                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $675.02                                See paragraphs 20-22.




                                                                        Page 12 of 22
                      19-36300-cgm       Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                      Main Document
                                                                     Pg 36 of 70
                                                            Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #    Date Filed    Current Claim Amounts            Proposed Claim Amounts           Reason for Objection
108   HEATHER WILSON        Barneys New York,    5861       3/8/2020       Administrative: $1,050.00                     Expunged   Per the Sale Order and the
                            Inc.                                                     Secured: $0.00                                 Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                              Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                  respect to returned merchandise.
                                                                                   Total: $1,050.00                                 See paragraphs 20-22.
109   HEIDI DEVOE           Barneys New York,    1635      11/15/2019        Administrative: $358.25                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                      Priority: $0.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $358.25                                 See paragraphs 20-22.
110   HERMAN BOONE          Barneys New York,    4936       1/4/2020        Administrative: $1,044.25                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,044.25                                See paragraphs 20-22.
111   HOLLY KASUN           Barneys New York,    3842      12/12/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $300.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $300.00                                See paragraphs 20-22.
112   HOLLY SHAKOOR         Barneys New York,    4512      12/23/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                         Total: $0.00                               See paragraphs 20-22.
113   ILANA MAKOVOZ         Barneys New York,    2540      11/25/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $903.37                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $903.37                                 See paragraphs 20-22.
114   ILANA SCHACK          Barneys New York,    2589      11/23/2019       Administrative: $1,965.23                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,965.23                                See paragraphs 20-22.
115   ILRANG LEE            Barneys New York,    4372      12/20/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                   Secured: $176.80                                 Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $176.80                                See paragraphs 20-22.
116   INES BRICE            Barneys New York,    5868       3/9/2020        Administrative: $1,163.32                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,163.32                                See paragraphs 20-22.




                                                                        Page 13 of 22
                      19-36300-cgm       Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                      Main Document
                                                                     Pg 37 of 70
                                                            Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #    Date Filed    Current Claim Amounts            Proposed Claim Amounts           Reason for Objection
117   ISTVAN OLAH           Barneys New York,    5136      1/10/2020        Administrative: $102.65                      Expunged   Per the Sale Order and CardFact
                            Inc.                                                  Secured: $102.65                                  Agreement, the Wind Down Debtors
                                                                                   Priority: $102.65                                are not liable for claims with respect
                                                                          General Unsecured: $0.00                                  to unused gift cards or store credit.
                                                                                     Total: $307.95                                 See paragraphs 20-22.
118   JACKIE FROMMER        Barneys New York,    1480      11/13/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $1,000.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,000.00                                See paragraphs 20-22.
119   JACOB FRIED           Barneys New York,    1643      11/15/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $238.44                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $238.44                                See paragraphs 20-22.
120   JACQUELINE BLACKETT   Barneys New York,    2337      11/22/2019        Administrative: $839.11                    Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                      Total: $839.11                                See paragraphs 20-22.
121   JAN R UNFRIED         Barneys New York,    3732      12/10/2019       Administrative: $1,032.55                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,032.55                                See paragraphs 20-22.
122   JANE KAPP             Barneys New York,    4541      12/23/2019          Administrative: $0.00                    Expunged    Per the Sale Order and the
                            Inc.                                                     Secured: $0.00                                 Confirmation Order, the Wind Down
                                                                                  Priority: $1,123.20                               Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,123.20                                See paragraphs 20-22.
123   JANETTE NESHEIWAT     Barneys New York,    5695       2/24/2020        Administrative: $811.12                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $811.12                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,622.24                                See paragraphs 20-22.
124   JANICE HOUGH          Barneys New York,    2054      11/19/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $1,068.48                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,068.48                                See paragraphs 20-22.
125   JANICE HOUGH          Barneys New York,    5243       1/14/2020       Administrative: $1,048.46                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,048.46                                See paragraphs 20-22.




                                                                        Page 14 of 22
                         19-36300-cgm          Doc 931       Filed 08/06/20 Entered 08/06/20 15:53:41                      Main Document
                                                                        Pg 38 of 70
                                                               Schedule 1 - No Liability Claims


         Name of Claimant       Debtor Name        Claim #    Date Filed    Current Claim Amounts            Proposed Claim Amounts           Reason for Objection
126   JAQUELYN R THALER       Barney's, Inc.         623      12/16/2019      Administrative: $1,019.92                     Expunged   Per the Sale Order and CardFact
                                                                                        Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                          Priority: $0.00                              are not liable for claims with respect
                                                                             General Unsecured: $0.00                                  to unused gift cards or store credit.
                                                                                      Total: $1,019.92                                 See paragraphs 20-22.
127   JEAN CHO                Barneys New York,     2606      11/25/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                              Inc.                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                        Priority: $84.50                               are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                         Total: $84.50                                 See paragraphs 20-22.
128   JENNIFER MARYL          Barneys New York,     4978       1/5/2020           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
      BROOKS                  Inc.                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                     Priority: $1,000.00                               are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $1,000.00                                See paragraphs 20-22.
129   JENNIFER POULAKIDAS     Barneys New York,     4888       1/3/2020           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                              Inc.                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                        Priority: $82.52                               are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                          Total: $82.52                                See paragraphs 20-22.
130   JENNY XUN               Barneys New York,     1969      11/18/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                              Inc.                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                       Priority: $365.05                               are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $365.05                                 See paragraphs 20-22.
131   JIE YOUNG BANG          Barneys New York,     1684      11/15/2019        Administrative: $175.00                    Expunged    Per the Sale Order and CardFact
                              Inc.                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                       Priority: $175.00                               are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $350.00                                 See paragraphs 20-22.
132   JIENA WEN (MAGGIE)      Barneys New York,     3467       12/7/2019       Administrative: $1,648.00                   Expunged    Per the Sale Order and CardFact
                              Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                           Priority: $0.00                             are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $1,648.00                                See paragraphs 20-22.
133   JILL SMITH              Barney's, Inc.        766        2/18/2020       Administrative: $1,054.70                   Expunged    Per the Sale Order and the
                                                                                         Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                           Priority: $0.00                             Debtors are not liable for claims with
                                                                              General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                       Total: $1,054.70                                See paragraphs 20-22.
134   JIN H. FILLINGER        Barneys New York,     1381      11/12/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                              Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $515.38                               are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                         Total: $515.38                                See paragraphs 20-22.




                                                                           Page 15 of 22
                      19-36300-cgm       Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                    Main Document
                                                                     Pg 39 of 70
                                                            Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #    Date Filed    Current Claim Amounts          Proposed Claim Amounts           Reason for Objection
135   JINA KIM              Barneys New York,    5477       2/3/2020           Administrative: $0.00                   Expunged   Per the Sale Order and CardFact
                            Inc.                                                    Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                 Priority: $1,000.00                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                to unused gift cards or store credit.
                                                                                   Total: $1,000.00                               See paragraphs 20-22.
136   JINNEY KIM            Barneys New York,    2207      11/21/2019          Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                    Priority: $184.27                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                     Total: $184.27                               See paragraphs 20-22.
137   JOAN BATTINO          Barneys New York,    1442      11/12/2019          Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                    Priority: $495.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                     Total: $495.00                               See paragraphs 20-22.
138   JOANNE VO             Barneys New York,    1496      11/13/2019          Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                    Priority: $354.50                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                     Total: $354.50                               See paragraphs 20-22.
139   JOE KEARN             Barneys New York,    2909      11/30/2019          Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                    Priority: $372.97                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                     Total: $372.97                               See paragraphs 20-22.
140   JOEL DENNY            Barneys New York,    5686       2/23/2020          Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                    Priority: $500.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                     Total: $500.00                               See paragraphs 20-22.
141   JONATHAN MOSTOW       Barneys New York,    4082      12/16/2019          Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                    Priority: $400.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                     Total: $400.00                               See paragraphs 20-22.
142   JORDAN LEVINE         Barneys New York,    3838      12/12/2019          Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                    Priority: $337.50                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                     Total: $337.50                               See paragraphs 20-22.
143   JOSEPH HALIMI         Barneys New York,    3901      12/13/2019          Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                    Priority: $300.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                     Total: $300.00                               See paragraphs 20-22.




                                                                        Page 16 of 22
                      19-36300-cgm           Doc 931       Filed 08/06/20 Entered 08/06/20 15:53:41                        Main Document
                                                                      Pg 40 of 70
                                                             Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name       Claim #    Date Filed       Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
144   JOSHUA S BARLOW       Barneys New York,     5598      2/13/2020              Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
                            Inc.                                                        Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                       Priority: $500.00                               are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                         Total: $500.00                                See paragraphs 20-22.
145   JOSHUA SETH PARKER    Barneys New York,     4662      12/26/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                        Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                     Priority: $3,025.00                               are not liable for claims with respect
                                                                         General Unsecured: $21,975.00                                 to unused gift cards or store credit.
                                                                                     Total: $25,000.00                                 See paragraphs 20-22.
146   JP COLE               Barneys New York,     3052       12/2/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                        Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                         Priority: $0.00                               are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                           Total: $0.00                                See paragraphs 20-22.
147   JUDSON MARTIN         Barneys New York,     1685      11/15/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                        Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                       Priority: $316.63                               are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $316.63                                 See paragraphs 20-22.
148   JUDY BURKOW           Barneys New York,     2615      11/26/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                        Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                       Priority: $300.00                               are not liable for claims with respect
                                                                              General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $300.00                                 See paragraphs 20-22.
149   JUDY MILLAN           Barneys New York,     5784       3/2/2020          Administrative: $1,089.53                   Expunged    Per the Sale Order and the
                            Inc.                                                         Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                           Priority: $0.00                             Debtors are not liable for claims with
                                                                              General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                       Total: $1,089.53                                See paragraphs 20-22.
150   JULIA ANNE TATUM      Barney's, Inc.        662        1/4/2020              Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
      HUNTER                                                                            Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                          Priority: $0.00                              are not liable for claims with respect
                                                                          General Unsecured: $1,700.00                                 to unused gift cards or store credit.
                                                                                      Total: $1,700.00                                 See paragraphs 20-22.
151   JULIANNE LEFKOWITZ    Barneys New York,     5768       2/29/2020        Administrative: $6,908.14                    Expunged    Per the Sale Order and the
                            Inc.                                                        Secured: $0.00                                 Confirmation Order, the Wind Down
                                                                                          Priority: $0.00                              Debtors are not liable for claims with
                                                                             General Unsecured: $0.00                                  respect to returned merchandise.
                                                                                      Total: $6,908.14                                 See paragraphs 20-22.
152   JULIE BOWERS          Barneys New York,     2881       12/2/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
      CANNIFF               Inc.                                                        Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                      Priority: $575.49                                are not liable for claims with respect
                                                                             General Unsecured: $0.00                                  to unused gift cards or store credit.
                                                                                        Total: $575.49                                 See paragraphs 20-22.




                                                                          Page 17 of 22
                      19-36300-cgm        Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                      Main Document
                                                                      Pg 41 of 70
                                                             Schedule 1 - No Liability Claims


         Name of Claimant       Debtor Name      Claim #    Date Filed    Current Claim Amounts            Proposed Claim Amounts           Reason for Objection
153   JULIE CHANG            Barneys New York,    2472      11/25/2019          Administrative: $0.00                     Expunged   Per the Sale Order and CardFact
                             Inc.                                                    Secured: $0.00                                  Agreement, the Wind Down Debtors
                                                                                    Priority: $100.00                                are not liable for claims with respect
                                                                           General Unsecured: $0.00                                  to unused gift cards or store credit.
                                                                                      Total: $100.00                                 See paragraphs 20-22.
154   JULIE VU (POGHARIAN)   Barneys New York,    3471       12/8/2019          Administrative: $7.76                    Expunged    Per the Sale Order and CardFact
                             Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                               are not liable for claims with respect
                                                                            General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $7.76                                 See paragraphs 20-22.
155   JUSTIN DURONGSAENG     Barneys New York,    4580      12/23/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                             Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                      Priority: $97.45                               are not liable for claims with respect
                                                                            General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $97.45                                See paragraphs 20-22.
156   KAREN FROME            Barneys New York,    3769      12/11/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                             Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                   Priority: $1,203.63                               are not liable for claims with respect
                                                                            General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,203.63                                See paragraphs 20-22.
157   KASEY MUSUMECI         Barneys New York,    1101       11/9/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                             Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                     Priority: $844.13                               are not liable for claims with respect
                                                                            General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $844.13                                 See paragraphs 20-22.
158   KATHERINE COLSHER      Barneys New York,    2117      11/19/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                             Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                     Priority: $200.00                               are not liable for claims with respect
                                                                            General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $200.00                                 See paragraphs 20-22.
159   KATHERINE MANN         Barneys New York,    5499       2/4/2020        Administrative: $1,266.72                   Expunged    Per the Sale Order and the
                             Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                         Priority: $0.00                             Debtors are not liable for claims with
                                                                            General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,266.72                                See paragraphs 20-22.
160   KATHERINE MANN         Barneys New York,    5766       2/28/2020       Administrative: $1,360.77                   Expunged    Per the Sale Order and the
                             Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                         Priority: $0.00                             Debtors are not liable for claims with
                                                                            General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,360.77                                See paragraphs 20-22.
161   KATHERINE              Barneys New York,    5896       3/16/2020         Administrative: $19.90                    Expunged    Per the Sale Order and the
      MCCORMICK              Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                         Priority: $0.00                             Debtors are not liable for claims with
                                                                            General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                         Total: $19.90                               See paragraphs 20-22.




                                                                         Page 18 of 22
                       19-36300-cgm      Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                      Main Document
                                                                     Pg 42 of 70
                                                            Schedule 1 - No Liability Claims


         Name of Claimant     Debtor Name       Claim #    Date Filed     Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
162   KATHRYN ARCHER        Barneys Asia Co.      23       12/5/2019            Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
                            LLC                                                      Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $467.18                               are not liable for claims with respect
                                                                         General Unsecured: $432.82                                 to unused gift cards or store credit.
                                                                                      Total: $900.00                                See paragraphs 20-22.
163   KATHY EDWARDS         Barneys New York,    5761       2/28/2020       Administrative: $2,385.47                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $2,385.47                                See paragraphs 20-22.
164   KELLY THERESA         Barneys New York,    4729      12/28/2019        Administrative: $800.00                    Expunged    Per the Sale Order and CardFact
      GIROLAMO              Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $1,000.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,800.00                                See paragraphs 20-22.
165   KENE OBIJIOFOR        Barneys New York,    1810      11/17/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $800.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $800.00                                 See paragraphs 20-22.
166   KHALEEL MAGNUS        Barneys New York,    5083       1/9/2020         Administrative: $130.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                              are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $130.00                                 See paragraphs 20-22.
167   KHURRAM NADEEM        Barneys New York,    3483       12/7/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $4,000.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $4,000.00                                See paragraphs 20-22.
168   KIANA HARROD          Barneys New York,    2115      11/19/2019          Administrative: $0.00                    Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                  Priority: $1,079.12                               Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,079.12                                See paragraphs 20-22.
169   KIET HA               Barneys New York,    4161      12/16/2019       Administrative: $1,160.97                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,160.97                                See paragraphs 20-22.
170   KIRAN VIBHAKAR        Barneys New York,    3099       12/2/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $975.62                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $975.62                                See paragraphs 20-22.




                                                                        Page 19 of 22
                       19-36300-cgm         Doc 931       Filed 08/06/20 Entered 08/06/20 15:53:41                      Main Document
                                                                     Pg 43 of 70
                                                            Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #    Date Filed     Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
171   KRISTIN ALLEN         Barneys New York,    5001       1/6/2020            Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $195.19                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $195.19                                See paragraphs 20-22.
172   KRISTINA KOPKA        Barneys New York,    1648      11/15/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $211.01                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $211.01                                 See paragraphs 20-22.
173   KYLE ANDERSON         Barneys New York,    1149       11/9/2019        Administrative: $331.66                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $331.66                               are not liable for claims with respect
                                                                         General Unsecured: $331.66                                 to unused gift cards or store credit.
                                                                                      Total: $994.98                                See paragraphs 20-22.
174   KYLE MARCOTTE         Barneys New York,    1550      11/14/2019           Administrative: $0.00                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                 Priority: $20,000.00                               Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                   Total: $20,000.00                                See paragraphs 20-22.
175   KYLESHIA DAVIS        Barneys New York,    5846       3/6/2020        Administrative: $1,687.56                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,687.56                                See paragraphs 20-22.
176   KYOKO SATO ONO        Barneys New York,    5242       1/14/2020          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $291.80                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $291.80                                 See paragraphs 20-22.
177   KYONGHEE PARK         BNY Licensing         32        1/7/2020         Administrative: $643.29                    Expunged    Per the Sale Order and CardFact
                            Corp.                                                  Secured: $643.29                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $643.29                               are not liable for claims with respect
                                                                         General Unsecured: $643.29                                 to unused gift cards or store credit.
                                                                                    Total: $2,573.16                                See paragraphs 20-22.
178   LARA M. CLARK         Barneys New York,    4807      12/31/2019           Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $142.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $142.00                                 See paragraphs 20-22.
179   LARISSA ROSEN         Barneys New York,    2442      11/24/2019           Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $100.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $100.00                                 See paragraphs 20-22.




                                                                        Page 20 of 22
                      19-36300-cgm       Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                      Main Document
                                                                     Pg 44 of 70
                                                            Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #    Date Filed     Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
180   LAURA FLYNN           Barneys New York,    4735      12/28/2019           Administrative: $0.00                    Expunged   Per the Sale Order and the
                            Inc.                                                     Secured: $0.00                                 Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                              Debtors are not liable for claims with
                                                                         General Unsecured: $224.70                                 respect to returned merchandise.
                                                                                      Total: $224.70                                See paragraphs 20-22.
181   LAURA HAUSMAN         Barneys New York,    4129      12/16/2019          Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                     Secured: $0.00                                 Agreement, the Wind Down Debtors
                                                                                  Priority: $1,000.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,000.00                                See paragraphs 20-22.
182   LAURIE GOLDBERG       Barneys New York,    1675      11/15/2019           Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $104.88                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $104.88                                See paragraphs 20-22.
183   LAWRENCE S. ROSEN     Barneys New York,    4212      12/17/2019       Administrative: $1,240.00                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,240.00                                See paragraphs 20-22.
184   LEE HIRSCH            Barneys New York,    3620       12/9/2019           Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                         General Unsecured: $161.33                                 to unused gift cards or store credit.
                                                                                      Total: $161.33                                See paragraphs 20-22.
185   LIAT WEINGARTEN       Barneys New York,    3168       12/3/2019       Administrative: $1,800.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,800.00                                See paragraphs 20-22.
186   LILI CHIN             Barneys New York,    1322      11/11/2019        Administrative: $331.09                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $331.09                               are not liable for claims with respect
                                                                         General Unsecured: $331.09                                 to unused gift cards or store credit.
                                                                                      Total: $993.27                                See paragraphs 20-22.
187   LILY H. AHN           Barneys New York,    2935      11/30/2019       Administrative: $2,518.50                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $2,518.50                                See paragraphs 20-22.
188   LINDA RISKIN          Barneys New York,    5318       1/18/2020           Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $500.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $500.00                                See paragraphs 20-22.




                                                                        Page 21 of 22
                        19-36300-cgm      Doc 931          Filed 08/06/20 Entered 08/06/20 15:53:41                     Main Document
                                                                      Pg 45 of 70
                                                             Schedule 1 - No Liability Claims


         Name of Claimant       Debtor Name      Claim #    Date Filed     Current Claim Amounts          Proposed Claim Amounts           Reason for Objection
189   LINGYA SHI             Barneys New York,    4443      12/22/2019           Administrative: $0.00                   Expunged   Per the Sale Order and CardFact
                             Inc.                                                     Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $3,025.00                              are not liable for claims with respect
                                                                           General Unsecured: $91.65                                to unused gift cards or store credit.
                                                                                     Total: $3,116.65                               See paragraphs 20-22.
190   LISA GARELICK          Barneys New York,    3719      12/10/2019       Administrative: $1,205.00                  Expunged    Per the Sale Order and the
                             Inc.                                                      Secured: $0.00                               Confirmation Order, the Wind Down
                                                                                    Priority: $1,205.00                             Debtors are not liable for claims with
                                                                         General Unsecured: $1,205.00                               respect to returned merchandise.
                                                                                     Total: $3,615.00                               See paragraphs 20-22.
191   LISA R. CULLITY        Barneys New York,    4070      12/16/2019            Administrative: $0.00                 Expunged    Per the Sale Order and CardFact
                             Inc.                                                      Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                      Priority: $737.02                             are not liable for claims with respect
                                                                            General Unsecured: $0.00                                to unused gift cards or store credit.
                                                                                       Total: $737.02                               See paragraphs 20-22.
192   LIV BROOKLYN DE        Barneys New York,    5171       1/10/2020         Administrative: $368.00                  Expunged    Per the Sale Order and CardFact
      HOYOS                  Inc.                                                      Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                      Priority: $368.00                             are not liable for claims with respect
                                                                          General Unsecured: $368.00                                to unused gift cards or store credit.
                                                                                     Total: $1,104.00                               See paragraphs 20-22.
193   LIWEI TONG             Barneys New York,    2803      11/28/2019            Administrative: $0.00                 Expunged    Per the Sale Order and CardFact
                             Inc.                                                      Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                    Priority: $1,502.45                             are not liable for claims with respect
                                                                         General Unsecured: $1,502.45                               to unused gift cards or store credit.
                                                                                     Total: $3,004.90                               See paragraphs 20-22.
194   LORD J MAGINNISS       Barneys New York,    3974      12/14/2019           Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                             Inc.                                                      Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                      Priority: $200.00                             are not liable for claims with respect
                                                                             General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                       Total: $200.00                               See paragraphs 20-22.
195   LORI HEURING           Barneys New York,    3949      12/14/2019           Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                             Inc.                                                      Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                    Priority: $1,502.86                             are not liable for claims with respect
                                                                             General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                      Total: $1,502.86                              See paragraphs 20-22.
196   LYDIA LESCHT           Barneys New York,    2422      11/24/2019           Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                             Inc.                                                      Secured: $0.00                               Agreement, the Wind Down Debtors
                                                                                      Priority: $500.00                             are not liable for claims with respect
                                                                             General Unsecured: $0.00                               to unused gift cards or store credit.
                                                                                       Total: $500.00                               See paragraphs 20-22.


      TOTALS                                                                              $269,964.58                       $0.00




                                                                         Page 22 of 22
                     19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                 Pg 46 of 70
                                                  Schedule 2 - Improperly Classified Claims


       Name of Claimant       Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
1   ADAM FIELDS            Barneys New York,    4404     12/21/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                Priority: $1,000.00                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                  Total: $1,000.00                   Total: $1,000.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
2   ADAM YOELIN            Barneys New York,    2996     12/2/2019        Administrative: $1,000.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                   Total: $1,000.00                  Total: $1,000.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
3   AHMAD POPAL            Barneys New York,    3798     12/11/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $212.38                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $212.38      classified as a general
                                                                                    Total: $212.38                    Total: $212.38     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
4   AKEEL YOUNIS           Barneys New York,    5659     2/20/2020           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $94.53                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00          General Unsecured: $94.53     classified as a general
                                                                                     Total: $94.53                      Total: $94.53    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
5   AKHIL PATHANIA         Barneys New York,    5109      1/9/2020           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $182.00                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $182.00      classified as a general
                                                                                    Total: $182.00                    Total: $182.00     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
6   AKIEVA JACOBS          Barneys New York,    5917     3/23/2020         Administrative: $933.68              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      returned merchandise, which
                                                                                    Priority: $0.00                   Priority: $0.00    is properly classified as a
                                                                         General Unsecured: $0.00        General Unsecured: $933.68      general unsecured claim. See
                                                                                    Total: $933.68                    Total: $933.68     paragraphs 24-28.
7   ALBAN TELEGRAFI        Barneys New York,    1625     11/15/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $435.53                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $435.53      classified as a general
                                                                                    Total: $435.53                    Total: $435.53     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
8   ALEXANDER              Barneys New York,    3116     12/2/2019           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
    LARRINAGA              Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $488.80                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $488.80      classified as a general
                                                                                    Total: $488.80                    Total: $488.80     unsecured claim. See
                                                                                                                                         paragraphs 24-28.




                                                                      Page 1 of 25
                     19-36300-cgm       Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                  Pg 47 of 70
                                                   Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
9    ALI AL-KUBAISI         Barneys New York,    3681     12/10/2019           Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      returned merchandise, which
                                                                                   Priority: $316.73                   Priority: $0.00    is properly classified as a
                                                                          General Unsecured: $0.00        General Unsecured: $316.73      general unsecured claim. See
                                                                                     Total: $316.73                    Total: $316.73     paragraphs 24-28.
10   ALLEN Y. BENYAMIN      Barneys New York,    1455     11/13/2019          Administrative: $38.99             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      returned merchandise, which
                                                                                     Priority: $38.99                  Priority: $0.00    is properly classified as a
                                                                          General Unsecured: $0.00         General Unsecured: $77.98      general unsecured claim. See
                                                                                       Total: $77.98                    Total: $77.98     paragraphs 24-28.
11   ANALYN MAY LACSON      Barneys New York,    5948      4/8/2020            Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $750.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $750.00      classified as a general
                                                                                     Total: $750.00                    Total: $750.00     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
12   ANDREA CARRERA         Barneys New York,    2600     11/25/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $672.54                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $672.54      classified as a general
                                                                                     Total: $672.54                    Total: $672.54     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
13   ANDREW YEE             Barneys New York,    5794      3/3/2020        Administrative: $5,786.75              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $5,786.75     general unsecured claim. See
                                                                                    Total: $5,786.75                  Total: $5,786.75    paragraphs 24-28.
14   ANGELA GIOVE           Barneys New York,    3045     12/2/2019           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                 Priority: $1,883.60                    Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $1,883.60     general unsecured claim. See
                                                                                    Total: $1,883.60                  Total: $1,883.60    paragraphs 24-28.
15   ANGELINE P. KLOUDA     Barneys New York,    3048     12/2/2019        Administrative: $1,395.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $1,395.00     general unsecured claim. See
                                                                                    Total: $1,395.00                  Total: $1,395.00    paragraphs 24-28.
16   ANGELINE P. KLOUDA     Barneys New York,    5641     2/19/2020        Administrative: $1,395.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $1,395.00     general unsecured claim. See
                                                                                    Total: $1,395.00                  Total: $1,395.00    paragraphs 24-28.




                                                                       Page 2 of 25
                    19-36300-cgm       Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                             Main Document
                                                                 Pg 48 of 70
                                                  Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts             Proposed Claim Amounts                Reason for Objection
17   ANNA BORISENKO        Barneys New York,    5419     1/27/2020           Administrative: $0.00                 Administrative: $0.00   This is a claim with respect to
                           Inc.                                                Secured: $1,000.00                       Secured: $0.00     unused gift cards or store
                                                                                Priority: $1,000.00                      Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00         General Unsecured: $2,000.00     classified as a general
                                                                                  Total: $2,000.00                     Total: $2,000.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
18   ANNABEL FAN           Barneys New York,    1300     11/11/2019       Administrative: $1,262.29                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,262.29                     Priority: $0.00   credit, which is properly
                                                                      General Unsecured: $1,262.29        General Unsecured: $3,786.87     classified as a general
                                                                                   Total: $3,786.87                    Total: $3,786.87    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
19   ANNE MALL             Barneys New York,    4987      1/6/2020        Administrative: $6,510.44                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                 Priority: $6,510.44                     Priority: $0.00   credit, which is properly
                                                                      General Unsecured: $6,510.44       General Unsecured: $19,531.32     classified as a general
                                                                                  Total: $19,531.32                   Total: $19,531.32    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
20   ANNETTE POLIWKA       Barneys New York,    2632     11/26/2019           Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,611.03                     Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $1,611.03     classified as a general
                                                                                   Total: $1,611.03                    Total: $1,611.03    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
21   ANNIE HUNTER VIEIRA   Barneys New York,    2330     11/22/2019           Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,853.77                     Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $1,853.77     classified as a general
                                                                                   Total: $1,853.77                    Total: $1,853.77    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
22   ANTOINETTE L. MABRY   Barneys New York,    3327     12/4/2019         Administrative: $1,776.62               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                      Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00        General Unsecured: $1,776.62     general unsecured claim. See
                                                                                    Total: $1,776.62                   Total: $1,776.62    paragraphs 24-28.
23   ARIANE MANN           Barneys New York,    2299     11/21/2019           Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,193.56                     Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $1,193.56     classified as a general
                                                                                    Total: $1,193.56                   Total: $1,193.56    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
24   ARIANE MANN           Barneys New York,    5375     1/23/2020         Administrative: $1,193.56               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                       Priority: $0.00                   Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $1,193.56     classified as a general
                                                                                    Total: $1,193.56                   Total: $1,193.56    unsecured claim. See
                                                                                                                                           paragraphs 24-28.




                                                                      Page 3 of 25
                    19-36300-cgm       Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                 Pg 49 of 70
                                                  Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts               Reason for Objection
25   ARPEET KARNAVAT       Barneys New York,    2833     11/29/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $317.65                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $317.65      classified as a general
                                                                                    Total: $317.65                    Total: $317.65     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
26   ASHLEY NICOLE TREDE   Barneys New York,    1897     11/17/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $38.10                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00          General Unsecured: $38.10     classified as a general
                                                                                     Total: $38.10                      Total: $38.10    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
27   ASSAL ABDOSSALEHI     Barneys New York,    4501     12/23/2019       Administrative: $1,012.87              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,012.87     classified as a general
                                                                                   Total: $1,012.87                  Total: $1,012.87    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
28   AYAN KINGER           Barneys New York,    5193     1/12/2020           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $250.00                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $250.00      classified as a general
                                                                                    Total: $250.00                    Total: $250.00     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
29   AZADEH BEHESHTIAN     Barneys New York,    5639     2/19/2020           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $700.00                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $700.00      classified as a general
                                                                                    Total: $700.00                    Total: $700.00     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
30   BARBARA HERZ          Barneys New York,    2423     11/24/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $244.12                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $244.12      classified as a general
                                                                                    Total: $244.12                    Total: $244.12     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
31   BARBARA KATSNELSON    Barneys New York,    3073     12/2/2019           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                Priority: $1,500.00                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,500.00     classified as a general
                                                                                  Total: $1,500.00                   Total: $1,500.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
32   BELINDA YAN           Barneys New York,    3078     12/2/2019           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $488.87                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $488.87      classified as a general
                                                                                    Total: $488.87                    Total: $488.87




                                                                      Page 4 of 25
                    19-36300-cgm             Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41                         Main Document
                                                                      Pg 50 of 70
                                                       Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name         Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts               Reason for Objection
                                                                                                                                            unsecured claim. See
                                                                                                                                            paragraphs 24-28.



33   BETHANIE SILVERSMITH   Barneys New York,      4948      1/5/2020           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $1,796.44                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,796.44     classified as a general
                                                                                     Total: $1,796.44                   Total: $1,796.44    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
34   BHAVIK PATEL           Barney's, Inc.         742      1/13/2020        Administrative: $3,040.00              Administrative: $0.00   This is a claim with respect to
                                                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $3,040.00     classified as a general
                                                                                      Total: $3,040.00                  Total: $3,040.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
35   BILLY WITJAS           Barneys New York,      5620     2/17/2020        Administrative: $1,012.89              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,012.89     general unsecured claim. See
                                                                                      Total: $1,012.89                  Total: $1,012.89    paragraphs 24-28.
36   BINNA HAN              Barneys New York,      2358     11/24/2019       Administrative: $1,397.83              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                 Secured: $1,397.38                      Secured: $0.00     unused gift cards or store
                                                                                   Priority: $1,397.38                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $4,192.59     classified as a general
                                                                                      Total: $4,192.59                  Total: $4,192.59    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
37   BINNA HAN              Barneys New York,      4687     12/27/2019       Administrative: $1,397.38              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,397.38     classified as a general
                                                                                      Total: $1,397.38                  Total: $1,397.38    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
38   BORIS SHKLYAREVSKY     Barneys New York,      2134     11/19/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                      Priority: $44.92                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00          General Unsecured: $44.92     classified as a general
                                                                                        Total: $44.92                      Total: $44.92    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
39   BRAD GERBER            Barneys New York,      2759     11/27/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      returned merchandise, which
                                                                                     Priority: $474.06                   Priority: $0.00    is properly classified as a
                                                                            General Unsecured: $0.00        General Unsecured: $474.06      general unsecured claim. See
                                                                                       Total: $474.06                    Total: $474.06     paragraphs 24-28.




                                                                         Page 5 of 25
                      19-36300-cgm           Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41                        Main Document
                                                                      Pg 51 of 70
                                                       Schedule 2 - Improperly Classified Claims


        Name of Claimant       Debtor Name        Claim #   Date Filed     Current Claim Amounts          Proposed Claim Amounts                Reason for Objection
40   BRENT MCMACKINS        Barneys New York,      1351     11/12/2019          Administrative: $97.00             Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $97.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $194.00      general unsecured claim. See
                                                                                       Total: $194.00                    Total: $194.00    paragraphs 24-28.
41   BROCHA MUSS            Barneys New York,      1241     11/11/2019           Administrative: $0.00             Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                   Priority: $5,000.00                   Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00      General Unsecured: $5,000.00     classified as a general
                                                                                     Total: $5,000.00                  Total: $5,000.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
42   BUDIJA SPAHIJA         Barneys New York,      1131     11/10/2019          Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                     Priority: $653.96                  Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $653.96      classified as a general
                                                                                       Total: $653.96                   Total: $653.96     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
43   CAMERON HARRISON       Barneys New York,      2544     11/23/2019          Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                     Priority: $398.10                  Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $398.10      classified as a general
                                                                                       Total: $398.10                   Total: $398.10     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
44   CAROLYN P              Barneys New York,      1529     11/14/2019          Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
     SCHOENWALD             Inc.                                                      Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                     Priority: $191.53                  Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $191.53      classified as a general
                                                                                       Total: $191.53                   Total: $191.53     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
45   CARRIE PRICE           Barney's, Inc.         603      12/12/2019        Administrative: $700.00             Administrative: $0.00    This is a claim with respect to
                                                                                      Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                       Priority: $0.00                  Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $700.00      classified as a general
                                                                                       Total: $700.00                   Total: $700.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
46   CASEY MESSER           Barneys New York,      1789     11/17/2019        Administrative: $509.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                       Priority: $0.00                  Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $509.00      classified as a general
                                                                                       Total: $509.00                   Total: $509.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
47   CASSANDRA TSAKNIS      Barneys New York,      4716     12/27/2019          Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                   Priority: $1,269.35                   Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00      General Unsecured: $1,269.35     classified as a general
                                                                                     Total: $1,269.35                  Total: $1,269.35    unsecured claim. See
                                                                                                                                           paragraphs 24-28.




                                                                         Page 6 of 25
                    19-36300-cgm       Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                 Pg 52 of 70
                                                  Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts               Reason for Objection
48   CASSANDRA TSAKNIS     Barneys New York,    5644     2/19/2020           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                Priority: $1,269.35                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,269.35     classified as a general
                                                                                  Total: $1,269.35                   Total: $1,269.35    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
49   CECILE HANAU          Barneys New York,    4032     12/15/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
     D'AMELIO              Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $93.62                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00          General Unsecured: $93.62     classified as a general
                                                                                     Total: $93.62                      Total: $93.62    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
50   CHANG JULIA LEE       Barneys New York,    3445     12/6/2019           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                               Secured: $2,125.00                      Secured: $0.00     unused gift cards or store
                                                                                    Priority: $0.00                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $2,125.00     classified as a general
                                                                                  Total: $2,125.00                   Total: $2,125.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
51   CHANMY GIM            Barneys New York,    5736     2/25/2020        Administrative: $2,000.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $2,000.00     classified as a general
                                                                                   Total: $2,000.00                  Total: $2,000.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
52   CHAYA NEIMAN          Barneys New York,    1598     11/12/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                  Secured: $130.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $0.00                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $130.00      classified as a general
                                                                                    Total: $130.00                    Total: $130.00     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
53   CHEENA CORDERO        Barneys New York,    3929     12/13/2019       Administrative: $1,354.01              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,354.01     classified as a general
                                                                                   Total: $1,354.01                  Total: $1,354.01    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
54   CHI NGOK HO           Barneys New York,    2930     11/30/2019       Administrative: $1,574.19              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,574.19     classified as a general
                                                                                   Total: $1,574.19                  Total: $1,574.19    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
55   CHRISTOPHER SLINEY    Barneys New York,    3489     12/7/2019           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $518.07                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $518.07      classified as a general
                                                                                    Total: $518.07                    Total: $518.07




                                                                      Page 7 of 25
                     19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                 Pg 53 of 70
                                                  Schedule 2 - Improperly Classified Claims


       Name of Claimant      Debtor Name       Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts               Reason for Objection
                                                                                                                                         unsecured claim. See
                                                                                                                                         paragraphs 24-28.



56   CORY STERN            Barneys New York,    4880      1/2/2020           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                    Priority: $8.00                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00           General Unsecured: $8.00     classified as a general
                                                                                      Total: $8.00                       Total: $8.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
57   COURTNEY TARPLEY      Barneys New York,    3024     11/30/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                Priority: $1,000.00                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                  Total: $1,000.00                   Total: $1,000.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
58   CRISTINA MCKENZIE     Barneys New York,    1739     11/16/2019           Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
     THURTON               Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                  Priority: $600.00                    Priority: $0.00   credit, which is properly
                                                                       General Unsecured: $600.00       General Unsecured: $1,200.00     classified as a general
                                                                                  Total: $1,200.00                   Total: $1,200.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
59   CRYSTAL COLEMAN       Barneys New York,    4263     12/18/2019         Administrative: $65.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $65.00                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $130.00      classified as a general
                                                                                    Total: $130.00                    Total: $130.00     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
60   DANIEL BERSON         Barneys New York,    4837      1/1/2020           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $222.26                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $222.26      classified as a general
                                                                                    Total: $222.26                    Total: $222.26     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
61   DANIEL POKU           Barneys New York,    5901     3/16/2020        Administrative: $1,419.56              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                      Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $0.00       General Unsecured: $1,419.56     general unsecured claim. See
                                                                                   Total: $1,419.56                  Total: $1,419.56    paragraphs 24-28.
62   DANIELLE HENDLER      Barneys New York,    5010      1/7/2020           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                  Priority: $985.16                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $985.16      classified as a general
                                                                                     Total: $985.16                    Total: $985.16    unsecured claim. See
                                                                                                                                         paragraphs 24-28.




                                                                      Page 8 of 25
                     19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                 Pg 54 of 70
                                                  Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
63   DANNA LIN             Barneys New York,    3610     12/9/2019           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                  Priority: $994.61                    Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $0.00        General Unsecured: $994.61      general unsecured claim. See
                                                                                     Total: $994.61                    Total: $994.61    paragraphs 24-28.
64   DASHA AKA DARYA       Barneys New York,    5811      3/4/2020        Administrative: $3,519.19              Administrative: $0.00   This is a claim with respect to
     PAKHOMOVA             Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                      Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $0.00       General Unsecured: $3,519.19     general unsecured claim. See
                                                                                   Total: $3,519.19                  Total: $3,519.19    paragraphs 24-28.
65   DAVENA LEVINE         Barneys New York,    5863      3/9/2020        Administrative: $1,112.79              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                      Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $0.00       General Unsecured: $1,112.79     general unsecured claim. See
                                                                                   Total: $1,112.79                  Total: $1,112.79    paragraphs 24-28.
66   DAVID L DYCK          Barneys New York,    3118     12/3/2019        Administrative: $1,104.96              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,104.96     classified as a general
                                                                                   Total: $1,104.96                  Total: $1,104.96    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
67   DEBRA MCCRARY         Barneys New York,    4975      1/6/2020        Administrative: $1,000.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                   Total: $1,000.00                  Total: $1,000.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
68   DIANA CHEN            Barneys New York,    2510     11/25/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $599.12                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $599.12      classified as a general
                                                                                    Total: $599.12                    Total: $599.12     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
69   DIAR SANAKOV          Barneys New York,    5225     1/13/2020        Administrative: $2,594.66              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $2,594.66     classified as a general
                                                                                   Total: $2,594.66                  Total: $2,594.66    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
70   DON HOWARD AND        Barneys New York,    5834      3/5/2020        Administrative: $4,340.20              Administrative: $0.00   This is a claim with respect to
     KATHLEEN BINGHAM      Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
     HARWARD                                                                          Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $0.00       General Unsecured: $4,340.20     general unsecured claim. See
                                                                                   Total: $4,340.20                  Total: $4,340.20    paragraphs 24-28.




                                                                      Page 9 of 25
                   19-36300-cgm        Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                            Main Document
                                                                 Pg 55 of 70
                                                  Schedule 2 - Improperly Classified Claims


       Name of Claimant       Debtor Name      Claim #   Date Filed     Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
71   DONGMEI ZHOU          Barneys New York,    1130     11/9/2019             Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,065.00                    Priority: $0.00   credit, which is properly
                                                                      General Unsecured: $1,062.00       General Unsecured: $2,127.00     classified as a general
                                                                                   Total: $2,127.00                   Total: $2,127.00    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
72   DORI COOPERMAN        Barneys New York,    3002     12/2/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                  Secured: $440.00                     Secured: $0.00      unused gift cards or store
                                                                                    Priority: $0.00                    Priority: $0.00    credit, which is properly
                                                                       General Unsecured: $440.00         General Unsecured: $880.00      classified as a general
                                                                                    Total: $880.00                     Total: $880.00     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
73   DULBADRAKH            Barneys New York,    3589     12/9/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
     NATSAGDORJ            Inc.                                                     Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $314.23                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $314.23      classified as a general
                                                                                     Total: $314.23                    Total: $314.23     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
74   EDWARD ZAKARIAN       Barneys New York,    4261     12/18/2019           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                   Secured: $100.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $0.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $100.00      classified as a general
                                                                                     Total: $100.00                    Total: $100.00     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
75   EIMHEAR TARRANT       Barneys New York,    5880     3/11/2020            Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                    Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                  Priority: $700.00                     Priority: $0.00   credit, which is properly
                                                                       General Unsecured: $700.00        General Unsecured: $1,400.00     classified as a general
                                                                                  Total: $1,400.00                    Total: $1,400.00    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
76   EK ANONG PHANACHET    Barneys New York,    5854      3/6/2020         Administrative: $1,500.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                      Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $1,500.00     general unsecured claim. See
                                                                                    Total: $1,500.00                  Total: $1,500.00    paragraphs 24-28.
77   ELENA OGRAM           Barneys New York,    3848     12/12/2019           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                      Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                   Priority: $689.00                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $689.00      classified as a general
                                                                                      Total: $689.00                    Total: $689.00    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
78   ELICIA PAIGE BOLLER   Barneys New York,    5317     1/18/2020            Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,143.19                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00       General Unsecured: $1,143.19     classified as a general
                                                                                   Total: $1,143.19                   Total: $1,143.19    unsecured claim. See
                                                                                                                                          paragraphs 24-28.




                                                                      Page 10 of 25
                     19-36300-cgm       Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                  Pg 56 of 70
                                                   Schedule 2 - Improperly Classified Claims


        Name of Claimant       Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
79   ELIZABETH GOURJIAN     Barneys New York,    1895     11/18/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $450.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $450.00      classified as a general
                                                                                     Total: $450.00                    Total: $450.00     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
80   ELIZABETH H. NAFTALI   Barneys New York,    2225     11/20/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                 Priority: $2,506.69                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00       General Unsecured: $2,506.69     classified as a general
                                                                                   Total: $2,506.69                   Total: $2,506.69    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
81   ELIZABETH L WALKER     Barneys New York,    2928     11/30/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $610.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $610.00      classified as a general
                                                                                     Total: $610.00                    Total: $610.00     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
82   ELIZABETH MAYNARD      Barneys New York,    5352     1/21/2020           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,045.93                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00       General Unsecured: $1,045.93     classified as a general
                                                                                   Total: $1,045.93                   Total: $1,045.93    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
83   ELIZABETH NORTON       Barneys New York,    2656     11/25/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $469.45                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $469.45      classified as a general
                                                                                     Total: $469.45                    Total: $469.45     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
84   ELNAZ ZARRINI          Barneys New York,    1975     11/18/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                 Priority: $2,000.00                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00       General Unsecured: $2,000.00     classified as a general
                                                                                   Total: $2,000.00                   Total: $2,000.00    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
85   ERIC LIGGETT           Barneys New York,    4258     12/18/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $424.63                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $424.63      classified as a general
                                                                                     Total: $424.63                    Total: $424.63     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
86   ERIC P. ROSA           Barneys New York,    5772     2/25/2020        Administrative: $4,634.68              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $4,634.68     general unsecured claim. See
                                                                                    Total: $4,634.68                  Total: $4,634.68    paragraphs 24-28.




                                                                       Page 11 of 25
                     19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                 Pg 57 of 70
                                                  Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
87   ERICA ADLER           Barneys New York,    4326     12/19/2019       Administrative: $1,053.40              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,053.40     classified as a general
                                                                                   Total: $1,053.40                  Total: $1,053.40    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
88   ERICA BESIKOF         Barneys New York,    2027     11/19/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $209.38                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $209.38      classified as a general
                                                                                    Total: $209.38                    Total: $209.38     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
89   ERICA KAZLOW          Barneys New York,    3753     12/10/2019       Administrative: $1,200.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,200.00     classified as a general
                                                                                   Total: $1,200.00                  Total: $1,200.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
90   EWA WOMOCZYL          Barneys New York,    5904     3/17/2020         Administrative: $151.66               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                      Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $0.00        General Unsecured: $151.66      general unsecured claim. See
                                                                                     Total: $151.66                    Total: $151.66    paragraphs 24-28.
91   FABIOLA PUENTE        Barneys New York,    5626     2/18/2020        Administrative: $1,585.31              Administrative: $0.00   This is a claim with respect to
     CASTRO-COLLIN         Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,585.31     classified as a general
                                                                                   Total: $1,585.31                  Total: $1,585.31    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
92   FAN HUANG             Barneys New York,    5462      2/2/2020           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $129.43                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $129.43      classified as a general
                                                                                    Total: $129.43                    Total: $129.43     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
93   FANNY CAI             Barneys New York,    4059     12/16/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $186.15                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $186.15      classified as a general
                                                                                    Total: $186.15                    Total: $186.15     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
94   FILOMENA O'NEILL      Barneys New York,    3723     12/11/2019        Administrative: $915.62              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $0.00                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $915.62      classified as a general
                                                                                    Total: $915.62                    Total: $915.62     unsecured claim. See
                                                                                                                                         paragraphs 24-28.




                                                                      Page 12 of 25
                       19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                   Pg 58 of 70
                                                    Schedule 2 - Improperly Classified Claims


         Name of Claimant       Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
95    FLORENCE B. COLABA     Barneys New York,    4811     12/31/2019       Administrative: $1,802.63              Administrative: $0.00   This is a claim with respect to
                             Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $1,802.63     general unsecured claim. See
                                                                                     Total: $1,802.63                  Total: $1,802.63    paragraphs 24-28.
96    GARO BAKMAZIAN         Barneys New York,    2639     11/26/2019        Administrative: $274.55               Administrative: $0.00   This is a claim with respect to
                             Inc.                                                  Secured: $274.55                     Secured: $0.00     unused gift cards or store
                                                                                    Priority: $274.55                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $823.65      classified as a general
                                                                                       Total: $823.65                    Total: $823.65    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
97    GARRETT DARLAND        Barneys New York,    2854     11/29/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                             Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                  Priority: $1,025.74                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,025.74     classified as a general
                                                                                    Total: $1,025.74                   Total: $1,025.74    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
98    GERALDO MORALES        Barneys New York,    3084     12/2/2019           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                             Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $239.53                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $239.53      classified as a general
                                                                                      Total: $239.53                    Total: $239.53     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
99    GILLIAN MOORE          Barneys New York,    5823      3/4/2020        Administrative: $1,064.65              Administrative: $0.00   This is a claim with respect to
                             Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $1,064.65     general unsecured claim. See
                                                                                     Total: $1,064.65                  Total: $1,064.65    paragraphs 24-28.
100   GINA FONTANINI         Barneys New York,    1891     11/18/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                             Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                  Priority: $2,440.40                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $2,440.40     classified as a general
                                                                                     Total: $2,440.40                  Total: $2,440.40    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
101   GINA REILLY            Barneys New York,    5972     4/21/2020            Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                             Inc.                                                  Secured: $510.00                     Secured: $0.00     returned merchandise, which
                                                                                      Priority: $0.00                    Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $510.00       General Unsecured: $1,020.00     general unsecured claim. See
                                                                                    Total: $1,020.00                   Total: $1,020.00    paragraphs 24-28.
102   GITANJALI WORKMAN      Barneys New York,    5182     1/11/2020            Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                             Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                    Priority: $438.78                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $438.78      classified as a general
                                                                                      Total: $438.78                     Total: $438.78    unsecured claim. See
                                                                                                                                           paragraphs 24-28.




                                                                        Page 13 of 25
                     19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                 Pg 59 of 70
                                                  Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
103   GRACE CHA            Barneys New York,    4682     12/27/2019          Administrative: $0.00             Administrative: $0.00     This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $85.49                  Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00         General Unsecured: $85.49      classified as a general
                                                                                      Total: $85.49                    Total: $85.49     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
104   GUOZHEN YANG         Barneys New York,    2686     11/26/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $500.00                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $500.00      classified as a general
                                                                                    Total: $500.00                    Total: $500.00     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
105   HANNAH CHOI          Barneys New York,    3262     12/4/2019        Administrative: $1,012.82              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,012.82     classified as a general
                                                                                   Total: $1,012.82                  Total: $1,012.82    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
106   HARITOMENI           Barneys New York,    1440     11/13/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
      MARINAKIS            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $272.19                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $272.19      classified as a general
                                                                                    Total: $272.19                    Total: $272.19     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
107   HAYLEY JEAN PIERCE   Barneys New York,    5614     2/16/2020         Administrative: $337.51              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                  Priority: $337.51                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $675.02      classified as a general
                                                                                    Total: $675.02                    Total: $675.02     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
108   HEATHER WILSON       Barneys New York,    5861      3/8/2020        Administrative: $1,050.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                      Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $0.00       General Unsecured: $1,050.00     general unsecured claim. See
                                                                                   Total: $1,050.00                  Total: $1,050.00    paragraphs 24-28.
109   HEIDI DEVOE          Barneys New York,    1635     11/15/2019        Administrative: $358.25               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00        General Unsecured: $358.25      classified as a general
                                                                                     Total: $358.25                    Total: $358.25    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
110   HERMAN BOONE         Barneys New York,    4936      1/4/2020        Administrative: $1,044.25              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $0.00       General Unsecured: $1,044.25     classified as a general
                                                                                   Total: $1,044.25                  Total: $1,044.25    unsecured claim. See
                                                                                                                                         paragraphs 24-28.




                                                                      Page 14 of 25
                      19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                  Pg 60 of 70
                                                   Schedule 2 - Improperly Classified Claims


        Name of Claimant       Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
111   HOLLY KASUN           Barneys New York,    3842     12/12/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $300.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $300.00      classified as a general
                                                                                     Total: $300.00                    Total: $300.00     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
112   HOLLY SHAKOOR         Barneys New York,    4512     12/23/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                     Priority: $0.00                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00           General Unsecured: $0.00     classified as a general
                                                                                       Total: $0.00                       Total: $0.00    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
113   ILANA MAKOVOZ         Barneys New York,    2540     11/25/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $903.37                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $903.37      classified as a general
                                                                                     Total: $903.37                    Total: $903.37     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
114   ILANA SCHACK          Barneys New York,    2589     11/23/2019       Administrative: $1,965.23              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                       Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00       General Unsecured: $1,965.23     classified as a general
                                                                                    Total: $1,965.23                  Total: $1,965.23    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
115   ILRANG LEE            Barneys New York,    4372     12/20/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                  Secured: $176.80                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $0.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $176.80      classified as a general
                                                                                     Total: $176.80                    Total: $176.80     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
116   INES BRICE            Barneys New York,    5868      3/9/2020        Administrative: $1,163.32              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $1,163.32     general unsecured claim. See
                                                                                    Total: $1,163.32                  Total: $1,163.32    paragraphs 24-28.
117   ISTVAN OLAH           Barneys New York,    5136     1/10/2020         Administrative: $102.65               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                  Secured: $102.65                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $102.65                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $307.95      classified as a general
                                                                                      Total: $307.95                    Total: $307.95    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
118   JACKIE FROMMER        Barneys New York,    1480     11/13/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,000.00                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                   Total: $1,000.00                   Total: $1,000.00    unsecured claim. See
                                                                                                                                          paragraphs 24-28.




                                                                       Page 15 of 25
                      19-36300-cgm           Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41                         Main Document
                                                                      Pg 61 of 70
                                                       Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name        Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
119   JACOB FRIED           Barneys New York,      1643     11/15/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $238.44                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $238.44      classified as a general
                                                                                       Total: $238.44                    Total: $238.44     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
120   JACQUELINE BLACKETT   Barneys New York,      2337     11/22/2019        Administrative: $839.11               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00        General Unsecured: $839.11      general unsecured claim. See
                                                                                        Total: $839.11                    Total: $839.11    paragraphs 24-28.
121   JAN R UNFRIED         Barneys New York,      3732     12/10/2019       Administrative: $1,032.55              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,032.55     general unsecured claim. See
                                                                                      Total: $1,032.55                  Total: $1,032.55    paragraphs 24-28.
122   JANE KAPP             Barneys New York,      4541     12/23/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                   Priority: $1,123.20                    Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,123.20     general unsecured claim. See
                                                                                      Total: $1,123.20                  Total: $1,123.20    paragraphs 24-28.
123   JANETTE NESHEIWAT     Barneys New York,      5695     2/24/2020         Administrative: $811.12               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                     Priority: $811.12                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,622.24     classified as a general
                                                                                      Total: $1,622.24                  Total: $1,622.24    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
124   JANICE HOUGH          Barneys New York,      2054     11/19/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $1,068.48                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,068.48     classified as a general
                                                                                     Total: $1,068.48                   Total: $1,068.48    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
125   JANICE HOUGH          Barneys New York,      5243     1/14/2020        Administrative: $1,048.46              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,048.46     classified as a general
                                                                                      Total: $1,048.46                  Total: $1,048.46    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
126   JAQUELYN R THALER     Barney's, Inc.         623      12/16/2019       Administrative: $1,019.92              Administrative: $0.00   This is a claim with respect to
                                                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,019.92     classified as a general
                                                                                      Total: $1,019.92                  Total: $1,019.92    unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                         Page 16 of 25
                     19-36300-cgm            Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41                         Main Document
                                                                      Pg 62 of 70
                                                       Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name        Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
127   JEAN CHO              Barneys New York,      2606     11/25/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                       Priority: $84.50                   Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00         General Unsecured: $84.50      general unsecured claim. See
                                                                                         Total: $84.50                     Total: $84.50    paragraphs 24-28.
128   JENNIFER MARYL        Barneys New York,      4978      1/5/2020           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
      BROOKS                Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $1,000.00                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                     Total: $1,000.00                   Total: $1,000.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
129   JENNIFER POULAKIDAS   Barneys New York,      4888      1/3/2020           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                      Priority: $82.52                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00          General Unsecured: $82.52     classified as a general
                                                                                        Total: $82.52                      Total: $82.52    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
130   JENNY XUN             Barneys New York,      1969     11/18/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $365.05                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $365.05      classified as a general
                                                                                       Total: $365.05                    Total: $365.05     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
131   JIE YOUNG BANG        Barneys New York,      1684     11/15/2019        Administrative: $175.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $175.00                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $350.00      classified as a general
                                                                                       Total: $350.00                    Total: $350.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
132   JIENA WEN (MAGGIE)    Barneys New York,      3467     12/7/2019        Administrative: $1,648.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,648.00     classified as a general
                                                                                      Total: $1,648.00                  Total: $1,648.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
133   JILL SMITH            Barney's, Inc.         766      2/18/2020        Administrative: $1,054.70              Administrative: $0.00   This is a claim with respect to
                                                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,054.70     general unsecured claim. See
                                                                                      Total: $1,054.70                  Total: $1,054.70    paragraphs 24-28.
134   JIN H. FILLINGER      Barneys New York,      1381     11/12/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                     Priority: $515.38                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $515.38      classified as a general
                                                                                        Total: $515.38                    Total: $515.38    unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                         Page 17 of 25
                      19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                         Main Document
                                                                  Pg 63 of 70
                                                   Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts         Proposed Claim Amounts                Reason for Objection
135   JINA KIM              Barneys New York,    5477      2/3/2020           Administrative: $0.00             Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                   Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,000.00                  Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00     General Unsecured: $1,000.00     classified as a general
                                                                                   Total: $1,000.00                 Total: $1,000.00    unsecured claim. See
                                                                                                                                        paragraphs 24-28.
136   JINNEY KIM            Barneys New York,    2207     11/21/2019          Administrative: $0.00            Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                  Secured: $0.00      returned merchandise, which
                                                                                   Priority: $184.27                 Priority: $0.00    is properly classified as a
                                                                          General Unsecured: $0.00      General Unsecured: $184.27      general unsecured claim. See
                                                                                     Total: $184.27                  Total: $184.27     paragraphs 24-28.
137   JOAN BATTINO          Barneys New York,    1442     11/12/2019          Administrative: $0.00            Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                  Secured: $0.00      unused gift cards or store
                                                                                   Priority: $495.00                 Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00      General Unsecured: $495.00      classified as a general
                                                                                     Total: $495.00                  Total: $495.00     unsecured claim. See
                                                                                                                                        paragraphs 24-28.
138   JOANNE VO             Barneys New York,    1496     11/13/2019          Administrative: $0.00            Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                  Secured: $0.00      unused gift cards or store
                                                                                   Priority: $354.50                 Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00      General Unsecured: $354.50      classified as a general
                                                                                     Total: $354.50                  Total: $354.50     unsecured claim. See
                                                                                                                                        paragraphs 24-28.
139   JOE KEARN             Barneys New York,    2909     11/30/2019          Administrative: $0.00            Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                  Secured: $0.00      unused gift cards or store
                                                                                   Priority: $372.97                 Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00      General Unsecured: $372.97      classified as a general
                                                                                     Total: $372.97                  Total: $372.97     unsecured claim. See
                                                                                                                                        paragraphs 24-28.
140   JOEL DENNY            Barneys New York,    5686     2/23/2020           Administrative: $0.00            Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                  Secured: $0.00      unused gift cards or store
                                                                                   Priority: $500.00                 Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00      General Unsecured: $500.00      classified as a general
                                                                                     Total: $500.00                  Total: $500.00     unsecured claim. See
                                                                                                                                        paragraphs 24-28.
141   JONATHAN MOSTOW       Barneys New York,    4082     12/16/2019          Administrative: $0.00            Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                  Secured: $0.00      unused gift cards or store
                                                                                   Priority: $400.00                 Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00      General Unsecured: $400.00      classified as a general
                                                                                     Total: $400.00                  Total: $400.00     unsecured claim. See
                                                                                                                                        paragraphs 24-28.
142   JORDAN LEVINE         Barneys New York,    3838     12/12/2019          Administrative: $0.00            Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                  Secured: $0.00      unused gift cards or store
                                                                                   Priority: $337.50                 Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00      General Unsecured: $337.50      classified as a general
                                                                                     Total: $337.50                  Total: $337.50     unsecured claim. See
                                                                                                                                        paragraphs 24-28.




                                                                       Page 18 of 25
                     19-36300-cgm            Doc 931     Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                      Pg 64 of 70
                                                       Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name        Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
143   JOSEPH HALIMI         Barneys New York,      3901     12/13/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                        Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                       Priority: $300.00                   Priority: $0.00    credit, which is properly
                                                                              General Unsecured: $0.00        General Unsecured: $300.00      classified as a general
                                                                                         Total: $300.00                    Total: $300.00     unsecured claim. See
                                                                                                                                              paragraphs 24-28.
144   JOSHUA S BARLOW       Barneys New York,      5598     2/13/2020             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                        Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                       Priority: $500.00                    Priority: $0.00   credit, which is properly
                                                                              General Unsecured: $0.00         General Unsecured: $500.00     classified as a general
                                                                                         Total: $500.00                     Total: $500.00    unsecured claim. See
                                                                                                                                              paragraphs 24-28.
145   JOSHUA SETH PARKER    Barneys New York,      4662     12/26/2019             Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                        Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                     Priority: $3,025.00                    Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $21,975.00      General Unsecured: $25,000.00     classified as a general
                                                                                      Total: $25,000.00                  Total: $25,000.00    unsecured claim. See
                                                                                                                                              paragraphs 24-28.
146   JP COLE               Barneys New York,      3052     12/2/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                        Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                    Priority: $0.00   credit, which is properly
                                                                              General Unsecured: $0.00           General Unsecured: $0.00     classified as a general
                                                                                           Total: $0.00                       Total: $0.00    unsecured claim. See
                                                                                                                                              paragraphs 24-28.
147   JUDSON MARTIN         Barneys New York,      1685     11/15/2019            Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                        Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                       Priority: $316.63                    Priority: $0.00   credit, which is properly
                                                                              General Unsecured: $0.00         General Unsecured: $316.63     classified as a general
                                                                                         Total: $316.63                     Total: $316.63    unsecured claim. See
                                                                                                                                              paragraphs 24-28.
148   JUDY BURKOW           Barneys New York,      2615     11/26/2019            Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                        Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                       Priority: $300.00                    Priority: $0.00   credit, which is properly
                                                                              General Unsecured: $0.00         General Unsecured: $300.00     classified as a general
                                                                                         Total: $300.00                     Total: $300.00    unsecured claim. See
                                                                                                                                              paragraphs 24-28.
149   JUDY MILLAN           Barneys New York,      5784      3/2/2020         Administrative: $1,089.53               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                        Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                          Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                             General Unsecured: $0.00        General Unsecured: $1,089.53     general unsecured claim. See
                                                                                       Total: $1,089.53                   Total: $1,089.53    paragraphs 24-28.
150   JULIA ANNE TATUM      Barney's, Inc.         662       1/4/2020              Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
      HUNTER                                                                            Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                          Priority: $0.00                   Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $1,700.00       General Unsecured: $1,700.00     classified as a general
                                                                                       Total: $1,700.00                   Total: $1,700.00    unsecured claim. See
                                                                                                                                              paragraphs 24-28.




                                                                          Page 19 of 25
                     19-36300-cgm        Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                   Pg 65 of 70
                                                    Schedule 2 - Improperly Classified Claims


         Name of Claimant       Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
151   JULIANNE LEFKOWITZ     Barneys New York,    5768     2/29/2020        Administrative: $6,908.14              Administrative: $0.00   This is a claim with respect to
                             Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $6,908.14     general unsecured claim. See
                                                                                     Total: $6,908.14                  Total: $6,908.14    paragraphs 24-28.
152   JULIE BOWERS           Barneys New York,    2881     12/2/2019           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
      CANNIFF                Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                    Priority: $575.49                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $575.49      classified as a general
                                                                                       Total: $575.49                    Total: $575.49    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
153   JULIE CHANG            Barneys New York,    2472     11/25/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                             Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $100.00                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $100.00      classified as a general
                                                                                      Total: $100.00                    Total: $100.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
154   JULIE VU (POGHARIAN)   Barneys New York,    3471     12/8/2019           Administrative: $7.76              Administrative: $0.00    This is a claim with respect to
                             Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00           General Unsecured: $7.76     classified as a general
                                                                                        Total: $7.76                       Total: $7.76    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
155   JUSTIN DURONGSAENG     Barneys New York,    4580     12/23/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                             Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                     Priority: $97.45                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00          General Unsecured: $97.45     classified as a general
                                                                                       Total: $97.45                      Total: $97.45    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
156   KAREN FROME            Barneys New York,    3769     12/11/2019          Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                             Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                  Priority: $1,203.63                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,203.63     classified as a general
                                                                                    Total: $1,203.63                   Total: $1,203.63    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
157   KASEY MUSUMECI         Barneys New York,    1101     11/9/2019           Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                             Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $844.13                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $844.13      classified as a general
                                                                                      Total: $844.13                    Total: $844.13     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
158   KATHERINE COLSHER      Barneys New York,    2117     11/19/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                             Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $200.00                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $200.00      classified as a general
                                                                                      Total: $200.00                    Total: $200.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.




                                                                        Page 20 of 25
                      19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                  Pg 66 of 70
                                                   Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
159   KATHERINE MANN        Barneys New York,    5499      2/4/2020        Administrative: $1,266.72              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $1,266.72     general unsecured claim. See
                                                                                    Total: $1,266.72                  Total: $1,266.72    paragraphs 24-28.
160   KATHERINE MANN        Barneys New York,    5766     2/28/2020        Administrative: $1,360.77              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $1,360.77     general unsecured claim. See
                                                                                    Total: $1,360.77                  Total: $1,360.77    paragraphs 24-28.
161   KATHERINE             Barneys New York,    5896     3/16/2020           Administrative: $19.90              Administrative: $0.00   This is a claim with respect to
      MCCORMICK             Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00         General Unsecured: $19.90      general unsecured claim. See
                                                                                       Total: $19.90                     Total: $19.90    paragraphs 24-28.
162   KATHRYN ARCHER        Barneys Asia Co.      23      12/5/2019            Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            LLC                                                      Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                   Priority: $467.18                    Priority: $0.00   credit, which is properly
                                                                        General Unsecured: $432.82        General Unsecured: $900.00      classified as a general
                                                                                      Total: $900.00                    Total: $900.00    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
163   KATHY EDWARDS         Barneys New York,    5761     2/28/2020        Administrative: $2,385.47              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $2,385.47     general unsecured claim. See
                                                                                    Total: $2,385.47                  Total: $2,385.47    paragraphs 24-28.
164   KELLY THERESA         Barneys New York,    4729     12/28/2019        Administrative: $800.00               Administrative: $0.00   This is a claim with respect to
      GIROLAMO              Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,000.00                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00       General Unsecured: $1,800.00     classified as a general
                                                                                    Total: $1,800.00                  Total: $1,800.00    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
165   KENE OBIJIOFOR        Barneys New York,    1810     11/17/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $800.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $800.00      classified as a general
                                                                                     Total: $800.00                    Total: $800.00     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
166   KHALEEL MAGNUS        Barneys New York,    5083      1/9/2020         Administrative: $130.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $0.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $130.00      classified as a general
                                                                                     Total: $130.00                    Total: $130.00     unsecured claim. See
                                                                                                                                          paragraphs 24-28.




                                                                       Page 21 of 25
                      19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                            Main Document
                                                                  Pg 67 of 70
                                                   Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
167   KHURRAM NADEEM        Barneys New York,    3483     12/7/2019           Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                 Priority: $4,000.00                     Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $4,000.00     classified as a general
                                                                                   Total: $4,000.00                    Total: $4,000.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
168   KIANA HARROD          Barneys New York,    2115     11/19/2019          Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                 Priority: $1,079.12                     Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00        General Unsecured: $1,079.12     general unsecured claim. See
                                                                                    Total: $1,079.12                   Total: $1,079.12    paragraphs 24-28.
169   KIET HA               Barneys New York,    4161     12/16/2019       Administrative: $1,160.97               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00        General Unsecured: $1,160.97     general unsecured claim. See
                                                                                    Total: $1,160.97                   Total: $1,160.97    paragraphs 24-28.
170   KIRAN VIBHAKAR        Barneys New York,    3099     12/2/2019           Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $975.62                     Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00         General Unsecured: $975.62      classified as a general
                                                                                      Total: $975.62                     Total: $975.62    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
171   KRISTIN ALLEN         Barneys New York,    5001      1/6/2020           Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                   Priority: $195.19                     Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00          General Unsecured: $195.19     classified as a general
                                                                                     Total: $195.19                      Total: $195.19    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
172   KRISTINA KOPKA        Barneys New York,    1648     11/15/2019          Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                   Priority: $211.01                     Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00          General Unsecured: $211.01     classified as a general
                                                                                     Total: $211.01                      Total: $211.01    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
173   KYLE ANDERSON         Barneys New York,    1149     11/9/2019         Administrative: $331.66                Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                   Priority: $331.66                     Priority: $0.00   credit, which is properly
                                                                        General Unsecured: $331.66          General Unsecured: $994.98     classified as a general
                                                                                     Total: $994.98                      Total: $994.98    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
174   KYLE MARCOTTE         Barneys New York,    1550     11/14/2019          Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                      Secured: $0.00     returned merchandise, which
                                                                                Priority: $20,000.00                     Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $20,000.00     general unsecured claim. See
                                                                                  Total: $20,000.00                   Total: $20,000.00    paragraphs 24-28.




                                                                       Page 22 of 25
                      19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                           Main Document
                                                                  Pg 68 of 70
                                                   Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
175   KYLESHIA DAVIS        Barneys New York,    5846      3/6/2020        Administrative: $1,687.56              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00       General Unsecured: $1,687.56     general unsecured claim. See
                                                                                    Total: $1,687.56                  Total: $1,687.56    paragraphs 24-28.
176   KYOKO SATO ONO        Barneys New York,    5242     1/14/2020           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                   Priority: $291.80                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $291.80      classified as a general
                                                                                      Total: $291.80                    Total: $291.80    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
177   KYONGHEE PARK         BNY Licensing         32       1/7/2020         Administrative: $643.29               Administrative: $0.00   This is a claim with respect to
                            Corp.                                                 Secured: $643.29                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $643.29                    Priority: $0.00   credit, which is properly
                                                                        General Unsecured: $643.29       General Unsecured: $2,573.16     classified as a general
                                                                                   Total: $2,573.16                   Total: $2,573.16    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
178   LARA M. CLARK         Barneys New York,    4807     12/31/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $142.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $142.00      classified as a general
                                                                                     Total: $142.00                    Total: $142.00     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
179   LARISSA ROSEN         Barneys New York,    2442     11/24/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $100.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $100.00      classified as a general
                                                                                     Total: $100.00                    Total: $100.00     unsecured claim. See
                                                                                                                                          paragraphs 24-28.
180   LAURA FLYNN           Barneys New York,    4735     12/28/2019           Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                      Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                        General Unsecured: $224.70        General Unsecured: $224.70      general unsecured claim. See
                                                                                     Total: $224.70                     Total: $224.70    paragraphs 24-28.
181   LAURA HAUSMAN         Barneys New York,    4129     12/16/2019           Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                 Priority: $1,000.00                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                   Total: $1,000.00                   Total: $1,000.00    unsecured claim. See
                                                                                                                                          paragraphs 24-28.
182   LAURIE GOLDBERG       Barneys New York,    1675     11/15/2019          Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                   Priority: $104.88                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $104.88      classified as a general
                                                                                     Total: $104.88                    Total: $104.88     unsecured claim. See
                                                                                                                                          paragraphs 24-28.




                                                                       Page 23 of 25
                      19-36300-cgm      Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                            Main Document
                                                                  Pg 69 of 70
                                                   Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
183   LAWRENCE S. ROSEN     Barneys New York,    4212     12/17/2019       Administrative: $1,240.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                       Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $0.00        General Unsecured: $1,240.00     general unsecured claim. See
                                                                                    Total: $1,240.00                   Total: $1,240.00    paragraphs 24-28.
184   LEE HIRSCH            Barneys New York,    3620     12/9/2019            Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                       Priority: $0.00                   Priority: $0.00   credit, which is properly
                                                                        General Unsecured: $161.33         General Unsecured: $161.33      classified as a general
                                                                                      Total: $161.33                     Total: $161.33    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
185   LIAT WEINGARTEN       Barneys New York,    3168     12/3/2019         Administrative: $1,800.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,800.00     classified as a general
                                                                                     Total: $1,800.00                  Total: $1,800.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
186   LILI CHIN             Barneys New York,    1322     11/11/2019        Administrative: $331.09               Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                     Secured: $0.00      unused gift cards or store
                                                                                   Priority: $331.09                    Priority: $0.00    credit, which is properly
                                                                        General Unsecured: $331.09         General Unsecured: $993.27      classified as a general
                                                                                     Total: $993.27                     Total: $993.27     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
187   LILY H. AHN           Barneys New York,    2935     11/30/2019        Administrative: $2,518.50              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $2,518.50     classified as a general
                                                                                     Total: $2,518.50                  Total: $2,518.50    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
188   LINDA RISKIN          Barneys New York,    5318     1/18/2020            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                     Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $500.00                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $500.00      classified as a general
                                                                                      Total: $500.00                    Total: $500.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
189   LINGYA SHI            Barneys New York,    4443     12/22/2019           Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                  Priority: $3,025.00                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $91.65       General Unsecured: $3,116.65     classified as a general
                                                                                    Total: $3,116.65                   Total: $3,116.65    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
190   LISA GARELICK         Barneys New York,    3719     12/10/2019       Administrative: $1,205.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                  Priority: $1,205.00                    Priority: $0.00   is properly classified as a
                                                                       General Unsecured: $1,205.00       General Unsecured: $3,615.00     general unsecured claim. See
                                                                                    Total: $3,615.00                   Total: $3,615.00    paragraphs 24-28.




                                                                       Page 24 of 25
                     19-36300-cgm       Doc 931      Filed 08/06/20 Entered 08/06/20 15:53:41                          Main Document
                                                                  Pg 70 of 70
                                                   Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed     Current Claim Amounts          Proposed Claim Amounts               Reason for Objection
191   LISA R. CULLITY       Barneys New York,    4070     12/16/2019          Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                    Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                   Priority: $737.02                  Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00       General Unsecured: $737.02      classified as a general
                                                                                     Total: $737.02                   Total: $737.02     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
192   LIV BROOKLYN DE       Barneys New York,    5171     1/10/2020         Administrative: $368.00              Administrative: $0.00   This is a claim with respect to
      HOYOS                 Inc.                                                    Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                   Priority: $368.00                   Priority: $0.00   credit, which is properly
                                                                        General Unsecured: $368.00      General Unsecured: $1,104.00     classified as a general
                                                                                   Total: $1,104.00                  Total: $1,104.00    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
193   LIWEI TONG            Barneys New York,    2803     11/28/2019            Administrative: $0.00            Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                   Secured: $0.00     unused gift cards or store
                                                                                  Priority: $1,502.45                  Priority: $0.00   credit, which is properly
                                                                       General Unsecured: $1,502.45     General Unsecured: $3,004.90     classified as a general
                                                                                    Total: $3,004.90                 Total: $3,004.90    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
194   LORD J MAGINNISS      Barneys New York,    3974     12/14/2019           Administrative: $0.00            Administrative: $0.00    This is a claim with respect to
                            Inc.                                                     Secured: $0.00                  Secured: $0.00      unused gift cards or store
                                                                                    Priority: $200.00                 Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00      General Unsecured: $200.00      classified as a general
                                                                                      Total: $200.00                  Total: $200.00     unsecured claim. See
                                                                                                                                         paragraphs 24-28.
195   LORI HEURING          Barneys New York,    3949     12/14/2019           Administrative: $0.00             Administrative: $0.00   This is a claim with respect to
                            Inc.                                                     Secured: $0.00                   Secured: $0.00     unused gift cards or store
                                                                                  Priority: $1,502.86                  Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00     General Unsecured: $1,502.86     classified as a general
                                                                                    Total: $1,502.86                 Total: $1,502.86    unsecured claim. See
                                                                                                                                         paragraphs 24-28.
196   LYDIA LESCHT          Barneys New York,    2422     11/24/2019           Administrative: $0.00            Administrative: $0.00    This is a claim with respect to
                            Inc.                                                     Secured: $0.00                  Secured: $0.00      unused gift cards or store
                                                                                    Priority: $500.00                 Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00      General Unsecured: $500.00      classified as a general
                                                                                      Total: $500.00                  Total: $500.00     unsecured claim. See
                                                                                                                                         paragraphs 24-28.

      TOTALS                                                                            $269,964.58                      $269,964.58




                                                                       Page 25 of 25
